EXHIBIT A
                                                  •                                         •                       l l l l l l l l 1 1 1 1 1 1111 111
                                                                                                   I l l l l l l l l24003900

                           COHELAN KHOURY & SINGER
                           Isam C. Khoury(SBN 58759)
                      2    ikhourv@ckstaw.com
                           Michael D. Singer(SBN 115301)
                                                                                             Fl LED
                                                                                            ALAMEDA COUNTY
                           msinger@ckslaw.com
                      4    Jeff Geraci(SBN 151519)                                              MAR 2 2 2021
                           jgeraci(i_v,ckslaw.com
                      5    Rosemary C. Khoury(SBN 331307)
                           rkhoury@ckslaw.com
                      6    605 C Street, Suite 200
                      7    San Diego, CA 9210 I
                           Telephone: (619) 595-300 I
                      8    Facsimile: (619) 595-3000

                      9    DAVTYAN LAW FIRM, INC.
                           Emil Davtyan(SBN 238608)
                     10    suppon@.davtvanlaw.com
                     11    880 E. Broadway
                           Glendale, CA 91205
.,                   12    Telephone: (818) 875-2008
                           Facsimile:    (818) 722-3974
�0-                  13
U'l� 0
<>d OJ;:::;
                           Attorneys for Plaintiff Gregory Horowitz, on behalf of himself
>- ·= °'
ci:cn< 14                  and all others similarly situated
::i ...:U
0 "
  <>         C
��.�                 15
zu
,<"!' ,,.,
             0
             C:
                                                        SUPERIOR COURT OF CALIFORNIA
 '"i O       t'I;:
wJ   \0 ti;          16
0                                                             COUNTY OF ALAMEDA
                     17
                     18
                           GREGORY HOROWITZ, on behalf of
                           himself and all others similarly situated
                                                                          Case No.
                                                                                      R G 2 1 Q9 2 7 5 6
                                                                          CLASS ACTION COMPLAINT and
                                           Plaintiff,                     JURY DEMAND
                     19'
                                                                          J. FAILURE TO PAY MINIMUM WAGES
                     20            V.
                                                                             (Labor Code§§ 1194 and 1194.2, and
                                                                             IWC Wage Order 9-2001, § 4)
                     21    SKYWEST AIRLINES, INC., a Utah
                           Corporation; and DOES I Through I 0,
                     22                                                   2. FAILURE TO PAY OVERTIME WAGES
                           inclusive,
                                                                             (Lab. Code§§ 510 and 1194, and IWC Wage
                     -23                   Defendants.                       Order 9-2001,§ 3)
                     24                                                   3. FAILURE TO PROVIDE MEAL PERJODS
                                                                             (Lab. Code§§ 226.7 and 512, and IWC
                     25
                                                                             Wage Order 9-2001,§ 11)
                     26
                                                                          4. FAILURE TO AUTHORIZE OR PERMIT
                     27                                                      PAID REST PERIODS (Lab. Code§ 226.7
                                                                             and IWC Wage Order 9-2001,§ 12)
                     28


                                                                 Class Action Complaint
                      •                               •
                                   5. F.AILURE TO REIMBURSE BUSINESS
                                      EXPENSES (Lab. Code§ 2802)
                  2
                                   6. FAILURE TO PROVIDE ACCURATE
                  3
                                      ITEMIZED WAGE STATEMENTS
                  4                   (Lab. Code§§ 226 and 1174)

                  5                7. FAILURE TO TIMELY PAY WAGES
                                      DUE AT SEPARATION
                  6                   (Lab. Code§§ 201-203)
                  7
                                   8. VIOLATIONS OF THE UNFAIR
                  8                   COMPETITION LAW
                                      (Bus. & Prof. Code §§ 17200, et setJ.)
                  9
                 10                DEMAND FOR JURY TRIAL

                 11

,v
                 12

�8- 13
V)          0
-.:I.,;::;
       "'




>- ·5 °' 14
0,: V) ,<
:::i   ..,u
0 'IJ •
:C � gl
:,,: cii.!,!     15
ZU Cl   C
< I,(") "'
_JO
w      'C   V)
                 16
                 17
                 18

                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26

                 27

                 28


                          Class Action Complaint
                          •                                            •
                                         NATURE OF CLAIM
2           I.      Plaintiff GREGORY HOROWITZ ("Plaintiff') brings this action on behalf of

 3   himself and a proposed Class of all California-based Pilots against Defendant SKYWEST

 4   A JR LINES. INC. ("SkyWest") and Does I through 10 (collectively, "Defendants") for

 5   unlawful employment policies that denied, and continue to deny, proposed Class Members the

 6   wages and benefits to which they are lawfully entitled.

 7          2.      Plaintiff, on behalf of himself and all Class Members, brings th is action pursuant

 8   to Labor Code sections 20 I. 202. 203, 226, 226.7, 510, 512, 1174, 1194, 1194.2. and 2802:

 9   Industrial Welfare Commission ("JWC") Wage Order 9-2001 sections 3, 4, 11, and 12; and

10   Business and Professions Code sections 17200 et se q., seeking unpaid wages, liquidated

11   damages, equitable relief, prejudgment interest, reasonable attorneys' fees and costs, and any

     other relief this Court deems proper.

                                                  PARTIES
            3.      Plaintiff GREGORY HOROWITZ is a resident of Los Angeles, California.

     Plaintiff worked as a Pilot for Defendant while based at Los Angeles International Airport

     ("LAX") for over four years until his employment ended in August of 2020.

            4.      Defendant SKYWEST AIRLINES, TNC. ("SkyWest") is a corporation

18   registered in Utah and doing business throughout the State of California. SkyWest operates

19   through partnerships with United Airlines, Delta Air Lines, American Airlines, and Alaska

20   Airlines and carried more than 21 million passengers in 2020. SkyWest has a fleet of over 450

21   aircrafts which carry passengers to 236 destinations throughout No11h America.

22           5.     Does I through 10, inclusive, are persons or entities whose true names and

23   identities are now unknown to Plaintiff, and who are sued by such fictitious names. Plaintiff

24   will amend this complaint to allege their true names and capacities when known. Plaintiff is

25   informed and believes each of Doe defendant is the agent, representative, or parent or

26   subsidiary corporation of SkyWest, is responsible in some manner for the occurrences, events.

27   transactions, and injuries alleged, and that harm suffered by Plaintiff and the proposed Class

28   was proximately caused by them in addition to SkyWest.

                                                      - I -
                                             Class Action Complaint
                                        •                                            •
                         6.      Plaintiff is informed and believes 1.md alleges each of the Defendants, including
              2   the Doe defendants, acted in concert with each and every other Defendant, intended to and did
              3   participate in the events, acts, practices, and courses of conduct alleged, and was a proximate
              4   cause of damage and injury to Plaintiff.
              5          7.      At all relevant times each Defendant was the agent or employee of each of the
              6   other Defendants and was acting within the course and scope of such agency or employment.
              7                                  JURISDICTION AND VENUE
              8          8.      Venue as to each Defendant is proper in this judicial district, as Skywest is a
              9 'foreign corporation that has not designated a principal place of business in California. Code of
             IO   Civil Procedure§ 395.5.
             II          9.      No federal jurisdiction exists to remove this action to federal court. No federal
             12   question is at issue, as the issues are based solely on California law. including the Labor Code,
�0-
U'l O 0
             13 . fWC Wage Orders, Code of Civil Procedure, and Business and Professions Code. No diversity
a,l�;::;
... :: °'
6,: a<       14   jurisdiction exists sufficient for removal to federal court under 28. U.S.C. sections I 332(a)_ or
::J ..:U.
0 "
:r: �
::L � -�
        a    15   1332(d) because Class Members' individual amounts in controversy do not exceed $75,000 and
zuCi
<o
 ,,.,   C:
 ,
G3   '° en 16
        "'
                  the class amount in controversy does not exceed $5,000,000.
             17                                CLASS ACTION ALLEGATIONS

             18           I 0.   Plaintiff seeks to represent Classes defined as:
             19                  Plaintiff Class
                                 All Defendants' California-based Pilots, at any time during the four years
             20
                                 before the filing of this Complaint through the date of trial.
             21          11.     Plaintiff seeks to certify a subclass of employees defined as:
             22                  Plaintiff "Minimum Wages Subclass"

             23                  All Class Members who performed work or remained under Defendants'
                                 control before clocking in for a duty period or after clocking out from a
             24                  duty period.
             25          12.     Plaintiff seeks to certify a subclass of employees defined as:

             26                  Plaintiff "Overtime Wages Subclass"

             27                  All Plaintiff Class Members who worked in excess of eight (8) hours in
                                 one day or forty (40) hours in one week and were not paid all overtime
             28                  wages.

                                                               -2-
                                                      Class Action Complaint
                                            •                                             •
                              13.     Plaintiff seeks to ce1tify a subclass, of employees defined as:

                  2                   Plaintiff "First Meal Period Subclass"
                                      All Plaintiff Class Members who worked one or more period(s) in excess
                  3
                                      of five (5) hours.
                  4           14.     Plaintiff seeks to certify a subclass of employees defined as:

                  5                   Plaintiff "Second Meal Period Subclass"
                                      All Plaintiff Class Members who worked one or more period(s) in excess
                   6                  of ten ( I 0) hours.
                  7           15.     Plaintiff seeks to ce,tify a subclass of employees defined as:

                   8                  Plaintiff "Rest Period Subclass"
                                      All Plaintiff Class Members who worked one or more period(s) in excess
                   9                  of three and one-half (3.5) hours.
                  10          16.     Plaintiff seeks to certify a subclass of employees defined as:
                                               f
                  11                  Plaintif "Expense Reimbursement Subclass"
                                      All Plaintiff Class Members who incurred business-related expenses,
                  12                  including but not limited to cell phone expenses.
L.U

�0-               13          17.     Plaintiff seeks to ce,tify a subclass of employees defined as:
(/) � ::!
"<! .. "'
>-� .c3l-.:: °'< 14                   Plaintiff "Wage Statement Subclass"
::i   _,
      ....
             u.
0
:I: :!:! ;Ji
                                      All Plaintiff Class Members who received one or more itemized wage
�vi.�             15                  statements during the one year preceding the filing of this Complaint.
ZU Cl
<C 'l'l      C:
..JO
                              18.     Plaintiff seeks to certify a subclass of employees defined as:
             "'

L.U   '° (/) 16
0
u                                     Plaintiff "Waiting Time Subclass"
                  17
                                      All Plaintiff Class Members whose employment ended at any time during
                  18                  the three years preceding the filing of this Complaint.
                  19          19.     Plaintiff seeks to certify a subclass of employees defined as:

                  20                  Plaintiff "UCL Subclass"
                                      All Plaintiff Class and Subclass Members who were subject to
                  21
                                      Defendants' unlawful or unfair business acts or practices.
                  22          20.     Plaintiff reserves the right to amend or modify the Class description, including
                  23   by division into subclasses or limitation to particular issues. California Rule of Court 3.765(b).
                  24          21.     Commonality: This action has been brought and may be maintained as a class
                  25   action pursuant to Code of Civil Procedure section 382 because there is a well-defined common
                  26   interest of many persons and it is impractical to bring them all before the court.
                  27          22.     Ascertainable Class: The proposed Class and Subclasses are asce1tainable
                  28   because they can be identified and located using Defendants' payroll and personnel records.

                                                                     -3-
                                                            Class Action Complaint
                                               •                                          •
                               23.     Numerosity: The potential memb!!rs of the Class and Subclasses. as defined are

                   2    so numerous that joinder of all members would be unfeasible and impractical. The disposition
                    3   of their claims through this class action will benefit the parties and this Court. The number of
                    4 . members of the Class and Subclasses is unknown to Plaintiff, but is estimated to be in excess of
                    5   I 00 individuals. The number and identity of members can be readily ascertained using
                    6   Defendants' records.
                   7           24.     Typicality: The claims of Plaintiff are typical of the claims of all members of

                    8   the Class and Subclasses because all members of the Class and Subclasses sustained similar
                    9   injuries and damages caused by Defendants' common course of conduct in violation of law.
                   10          25.     Adequacy: Plaintiff is an adequate representative of the Class and Subclasses,
                   11   will fairly protect the interests of the Class and Subclass members and has no interests
                   12   antagonistic to them, and will vigorously pursue this suit. Plaintiffs attorneys are competent,
2: O               13   skilled, and experienced in litigating large employment law class actions.
>-:= °'
   0 -
CJl          O
.:& :; N
o:: en <           14          26.     Superiority: A class action is superior to other available means for the fair and
:::i   ..,.u.
0 "
::z: � gJ
� (/) .�           15   efficient adjudication of this controversy. Individual joinder of all Class Members is not
:z U Cl
<      •ri   C:
..JO 0:
UJ     '°    C/l   16   practicable, and questions of law and fact common to the Class predominate over questions
0
u
                   17   affecting only individual Class Members. A Class action will allow those similarly situated to
                   18   litigate their claims in the most efficient and economical manner for the parties and the judicial
                   19   system. Plaintiff is unaware of any difficulties likely to be encountered in the management of
                   20   this action that precludes its maintenance as a class action.
                   21          27.     The predominating common questions of law and fact include:
                   22                  a. Whether Defendants have a policy and practice of failing to pay minimum
                   23                      wages or other compensation for work performed outside of duty hours;
                   24                  b. Whether Defendants have a policy or practice of failing to fully pay
                   25                      overtime compensation for hours worked in excess of eight per day or forty
                   26                      per week;
                   27                  c. Whether Defendants have a policy or practice of failing to pay overtime
                   28                      compensation at the correct overtime rate;

                                                                      -4-
                                                             Class Action Complaint
                                           •                                           •
                                   d. Whether Defendants have a . policy or practice of failing to provide

                2                       compliant meal periods;

                3                  e. Whether Defendants have a policy or practice of failing to authorize or

                4                       permit compliant rest periods;

                5                  f.   Whether Defendants have a policy or practice of failing to reimburse for

                6                       necessary business-related expenses, including cell phone expenses;

                7                  g. Whether Defendants have a pol icy or practice of failing to provide accurate

                8                       itemized wage statements:

                9                  h. Whether the Plaintiff Class and Waiting Time Subclass Members are

               10                       entitled to waiting time penalties under Section 203;

               11                  1.   Whether Defendants violated Sections    17200, el seq. of the Business and

.,,            12                       Professions Code; and

        13
>-·= °'
�g-                                j.   Whether Plaintiff Class and Subclasses are entitled to equitable relief
�N !;::
"<J   "N

o,:ti)<        14                       pursuant to Business and Professions Code, sections 1 7200, et seq.
:J ..;U
    .., .
0     •., 0
           J

               15                                    FACTUAL ALLEGATIONS
zu
� � .�
      0
<lr'j C:
  1 0 ,:
u:i   \0 Uj    16          28.     At all relevant times, Plaintiff and each member of the Plaintiff Class were

               17   employed by Defendants in California, and Defendants conducted business in California.

               18          29.     Plaintiffs and other Class Members' compensated work time was denominated

               19   "duty time," defined by Defendants as "[t]he time beginning at the report for duty time and

               20   terminating at the release from duty time." Duty time began when Plaintiff and Class Members

               21   arrived at the airport and clocked in using their personal cell phones and ended when Plaintiff

               22   and Class Members left the airport and clocked out using their personal cell phones. Within

               23   Plaintiffs duty time there were "block times" which sta11ed when the airplane's brakes released

               24   and pushback began and ended when the airplane's parking break was set and the doors opened

               25   for deplaning. Defendants compensated Plaintiff and Class Members for block time at their

               26   hourly rate.

               27           30.    Defendants had a consistent policy and practice of failing to pay minimum

               28   wages for all hours worked before and after duty time periods. Defendants paid_ no

                                                                  -5-
                                                         Class Action Complaint
                                            •                                            •
                       compensation to Plaintiff and other Class Members for time worked before they clocked in for

                   2   duty time nor after they clocked out from duty time. Work tasks which Plaintiff and other Class

                   3   Members performed before and after duty times without being compensated include but are not

                   4   limited to: bidding on flights and reserve times; making and receiving phone calls to and from

                   5   maintenance, dispatch, and other crew members regarding plane issues, delays, transportation,

                   6   and other work-related matters; writing incident reports about disruptive passengers and

                   7   medical emergencies; and submitting to random drug testing.

                  8           31.     Defendants had a consistent policy and practice of refusing to pay properly­

                   9   calculated overtime wages when Plaintiff or other Class Members worked in excess of eight (8)

                  10   hours in a day or forty (40) hours in a week. Defendants paid "ove11ime" wages only for time

                  11   worked during certain categories of flights, including flights scheduled on a pilot's scheduled

                  12   day off, flights piloted before or after scheduled duty times, and flights for which pilots

2: 0 - 13              volunteered when the flight was still unpicked 120 hours before the report for duty time. Other
tll
olj
      ;;l
      OJ N
            '=
> ·'=       0-,
                  14
c,:�<                  than for these flight categories, Plaintiff and other Class Members were paid only their straight
:::>
0 " "
     ..,u
::c � �
� c:n -�          15   hourly wage for hours worked in excess of eight in one day or forty in one week. When
zu 0
< .,.,C:
      0::
..JO tl'.l
l.!.l'-"          16   Defendants did pay overtime wages, they were incorrectly calculated because they did not
0
                  17   incorporate non-discretionary bonuses and other applicable forms of compensation. Plaintiff

                  18   and Class Members earned non-discretionary bonuses through a "Total Rewards" program.

                  19   These bonuses included: Operational Performance Rewards, paid quarterly to Plaintiff and

                  20   Class Members who worked 12 consecutive months by the last day of the quarter and met

                  21   monthly goals regarding on-time departures and arrivals, "adjusted completion," and customer

                  22   experience; Financial Performance Rewards, paid quarterly to Plaintiff and Class Members

                  23   who worked two consecutive years by the last day of the quarter and met monthly goals

                  24   regarding on-time departures and arrivals, "adjusted completion," and customer experience;

                  25   and Pilot Bonuses. These non-discretionary bonuses were not factored into Plaintiff and Class

                  26   Members' regular rate of pay for the purpose of calculating overtime. Defendants' policy and

                  27   practice of not paying overtime wages correctly was and is willful and deliberate.

                  28   ///


                                                           Class Action Complaint
                               32.     Defendants had a consistent poli<.y which did not provide Plaintiff and Class

                   2    Members with duty-free meal periods. of at l east thirty (30-) minutes for shifts of five hours or

                        more, which began before the end of the fifth hour of work, and failed to pay such employees

                   4    one ( I ) hour of pay at their regular rate of compensation for each workday a meal period was

                   5    not authorized or permitted, as required by California wage and hour laws. Plaintiff and other

                    6   members of the Plaintiff Class regularly worked shifts of more than I O hours per day and were

                    7   not provided with a second off-duty m eal period of 30 minutes for each shift of more than I 0

                    8   hours. which began before the end of the tenth hour of work. On information and belief

                    9   Plaintiff and other Class Members did not waive their right to receive meal periods, including

                   10   their right to a second meal period on eligible workdays. Defendants did not provide Plaintiff

                   II   and other Class Members with any written meal period policy.

                   12          33.      Defendants had a consistent policy which did not authorize or permit Plaintiff

                   13   and Class Members to receive duty-free rest periods of at least ten (10) minutes per four (4)
>- ·=
�0 -
V) �
   0
rid � N
              O'
0:: vi �           14   hours, or major fraction, worked, and failed to pay such employees one ( I ) hour of pay at their
::::i   ..;   u
0 "•�         0C




<
Q � .�
zu  0

� � tr.
       15
        lfl   5
                   16
                        regular rate of compensation for each workday a rest period was not authorized or permitted, as

                        required by California wage and hour laws. Furthermore, Plaintiff and Class Members regu larly

                   17   worked shifts of more than I O hours per day and were not provided with a third duty-free rest

                   18   period of I 0-rninutes for each shifts of more than I O hours. Defendants did not provide Plaintiff

                   19   and other Class Members with any written rest period policy.

                   20           34.     Defendants had a consistent policy of failing to reimburse Plaintiff and members

                   21   of the Plaintiff Class for al l necessary and reasonable business expenses, including those

                   22   incurred by the requirement to use personal cell phones for work-related purposes, in violation

                   23   of California state wage and hour laws. P laintiff and Class Members were required by

                   24   Defendants to use their personal cell phones regularly to clock in when arriving at the airport;

                   25   clock out when leaving the airport; and make calls to, and receive cal ls from , traffic controllers,

                   26   maintenance crews, and dispatch. Defendants did not provide Plaintiff and Class Members with

                   27   any reimbursement for this necessary and reasonable business-related use of their personal cell

                   28   phones.

                                                                       -7-
                                                              Class Action Complaint
                                         •                                           •
                           35.    Defendants knowingly and witlfuJly failed to provide accurate itemized wage
                2   statements to Plaintiff and other members of the Plaintiff Class, which did not include, among
                    other things, the total number of hours worked nor the name of the legal emity that is the
                4   employer. Additionally, because Defendants failed to compensate Plaintiff and other members
               5    of the Plaintiff Class for all hours worked and for any non-compliant meal or rest periods, the

                6   itemized wage statements provided by Defendants to Plaintiff and other members of the
                7   Plaintiff Class were inaccurate. As a result, the wage statements that Defendants furnished to
                8   Plaintiff and other members of the Plaintiff Class ,:vere incomplete and inaccurate and fail to
                9   comply with the requirements of Labor Code section 226(a).
               10          36.     Defendants had a consistent policy of failing to pay Plaintiff and members of the
               11   Plaintiff Class all wages due upon separation, in violation of California state wage and hour
               12   laws. Because Defendants failed to pay all minimum and overtime wages and meal and rest
:7=    0 -     13   period premiums owed during Plaintiff's and Class Members' employment, final wages paid to
���
tx
  :g
> Cl)    °' 14
         <(         Plaintiff and Class Members were underpaid, as they did not include these amounts.
:::> _.,, u.
0 "      0

� en -�0 15
:c '-    QlJ
                            37.    Defendants' failure to: pay minimum wages for times worked before and after
zu
< •n     c:
..J O
         "'

LI.J'°   Cl)   16   duty times; pay overtime wages at the correct rate for hours worked in excess of eight in one
               17   day or forty in one week; provide compliant meal and rest breaks or compensation in lieu
               18   thereof; reim burse necessary business expenses; provide accurate, itemized wage statements;
               19   and timely provide payment of wages to Plaintiffs and Class Members upon separation all stem
               20   from SkyWest's centrally devised and uniformly implemented unlawful and unfair policies and
               21   practices.
               22           38.    Plaintiff, on behalf of himself and Class Members, seeks injunctive relief,
               23   restitution, and disgorgement of all benefits obtained by Defendants as a result of violations
               24   alleged. Business and Professions Code§§ 17200, et seq .
               25   Ill

               26   Ill

               27   Ill

               28   Ill

                                                                 -8-
                                                        Class Action Complaint
                                                        CAUSES OF ACTION

               2                                      FIRST CAUSE OF ACTION
                                                    Failure to Pay Minimum Wages
                3
                                  Labor Code§§ 1194 and 1 1 94.2, and .IWC Wage Order 9-2001, § 4
               4                   (By Plaintiff and each Member of the Minimum Wages Subclass)

               5           39.      Plaintiff incorporates the preceding paragraphs of this Complaint.

               6           40.      By failing to pay at least minimum wages for all hours worked outs ide of "duty

               7    . time," Defendants violated Labor Code section I 194 and IWC Wage Order 9-200 I .

                8          41.      Labor Code sect ion 1194.2 provides for liquidated damages equal to unlawfully

                9   unpaid minimum wages, with interest.

               10          42.      Defendants ' unlawful acts deprived Plaintiff, the Plaintiff Class, and the

               11   Mini mum Wages Subclass of minimum wages in amounts to be determined at trial, and they

               12   are entitled to recover these wages, and liquidated damages, interest, attorneys' fees, and costs.
UJ

2: 0 -         13                                   SECOND CAUSE OF ACTION
���
>- ;::: "'                                          Failure to Pay Overtime Wages
C:: � <        14
:::i ..: U
0 "
                                    Labor Code§§ 510 and 1194 and IWC Wage Order 9-2001, § 3
:i:: :':! §1
� v5 .�        15                  (By Plaintiff and each Member of the Overtime Wages Subclass)
zu 0
< .,., <ll
       C:
..J O Cll
UJ  \0         16          43.      Plaintiff incorporates the preceding paragraphs of this Complaint.

               17           44.     Defendants failed to pay overtime wages for hours worked in excess of eight (8)

               18    in one day or forty (40) in one week. Overtime wages that were paid by Defendants were

               19   underpaid because non-discreti onary bonuses were not incorporated into the regular rate of pay

               20   for the purpose of calculating overtime. By failing to pay overtime wages at the correct rate,

               21   Defendants violated Labor Code sections 510 and 1194, and IWC Wage Order 9-200 I .

               22           45.     Defendants' unlawful acts deprived Plaintiff, the Plaintiff Class, and the

               23   Overt ime Wages Subclass of overtime wages in amounts to be determined at trial, and they are

               24   entitled to recover these amounts, along with interest, attorneys' fees, and costs.

               25                                  THIRD CAUSE OF ACTION
               26                            Failure to Provide Required Meal Periods
                               Labor Code§§ 226.7 and 512, and IWC Wage Order No. 9-2001,§ 11
               27         (By Plaintiff and each Member of the First and Second Meal Period Su bclasses)

               28           46.     Plaintiff incorporates the preceding paragraphs of this Complaint.

                                                                   -9-
                                                         Class Action Complaint
                                                                                           •
                                47.     By failing to: provide duty-free meal periods of at least thirty (30) minutes for

                    2   shifts of five hours or more, whtch began before the end of the fifth hour of work; provide

                    3   second duty-free meal periods of at least thitty (30) minutes for shifts of ten hours or more,

                    4   which began before the tenth hour of work; and pay premium wages of one ( I ) hour- of pay at

                    5   employees' regular rate of compensation for each workday a meal period was not provided,

                    6   Defendants willfully viol ated the provisions of Labor Code sections 226.7 and 5 1 2, and I WC

                    7   Wage Order No. 9-200 1 .

                    8           48.     De fendants' unlawful acts deprived Plaintiff the Plaintiff Class. and the First

                    9   and Second Meal Period Subclasses of premium wages in amounts to be determined at trial,

                   10   and they are entitled to recover these amounts, along with interest, attorneys' fees, and costs.

                   II                                  FOURTH CAUSE OF ACTION
                                                 Failure to Provide Required Rest Periods
                   12
                                        Labor Code§ 226.7 and JWC Wage Order No. 9-200.1 , § J 2
                   13                   (By Plaintiff and each Member of the Rest Period Subclass)
        ·=
�0 -

���
>- Cl'             14           49.     Plaintiff incorporates the preceding paragraphs of this Complaint.
o,: ,;; <:
::, ..: U
0 .... "
:c � �
� VJ · -           15           50.     By failing to authorize and permit Plaintiff and Class Members a paid rest
zu Ci
<       Ir)   C:
      ,::
..J O
l.l.l   '° (/J     16   period of at least I O minutes for every four hours or major fraction worked per day, and by
:c
0
                   17   failing to provide premium wages at the regular rate of pay when not permitted or authorized,

                   18   Defendants willfully violated the provisions of Labor Code section 226.7 and I WC Wage Order

                   19   No. 9-200 I .

                   20           51 .    Defendants' unlawful acts deprived Plaintiff, the Plaintiff Class, and the Rest

                   21   Period Subclass of premium wages in amounts to be determined at trial, and they are entitled to

                   22   recover these amounts, along with interest, attorneys' fees, and costs.

                   23                                   FIFTH CAUSE OF ACTION
                                                       Failure to Reimburse Expenses
                   24                                        Labor Code§ 2802
                   25
                                  (By Plaintiff and each Member of the Expense Reimbursement Subclass)

                   26           52.     Plaintiff incorporates the preceding paragraphs of this Complaint.

                   27           53 .    By failing to reimburse Plaintiff and Class Members for necessary business-

                   28   related expenses they incurred, including cell phone expenses, Defendants willfully violated the

                                                                      - IO-
                                                             Class Action Complaint
                        · provisions of Labor Code section 2802.

                    2          54.     Defendants' unlawful acts deprived Plaintif f. the Plaintiff Class, and the

                    3   Expense Reimbursement Subclass Plaintiff seeks to represent of ex pense reimbursements in

                    4   amounts to be determined at trial, and they are entitled to recover these amounts, with interest,

                    5   attorneys' fees, and costs.

                    6                                       SIXTH CAUSE OF ACTION
                                                   Failure to Provide Accurate Wage Statements
                    7
                                                            Labor Code §§ 226 and 1174
                    8                     (By Plaintiff and each Member of the Wage Statement Subclass)

                    9           55.    Plaintiff incorporates the preceding paragraphs of this Complaint.

                   10          56.     All employers must maintain accurate records of each employee' s hours of work

                   11   and meal breaks each workday for a period of at least three (3) years, and provide employees

                   12   accurate, itemized wage statements showing. among other things. total hours worked and the

2: 0  -            13   name of the legal entity employing them. Labor Code § § 226 and 1174.
C/l � 0
"ll " ;::;
>- .'§
� C/l
          0-
          <I'.     14          57.      Defendants knowingly failed to comply with these provisions by, among other
::l   ..: U
0 '..,
    .I        C
               .
� en -�
:::C 1... CIJ
        15              things, failing to provide accurate itemized wage statements showing total number of hours
zu   0
<I    •t"'I
      O �
              C:

ijj '() C/l        16   worked and the name of the legal entity that is the employer. Because Defendants failed to

                   17   compensate Plaintiff and members of the Plaintiff Class for all hours worked and for any non­

                   18   compliant meal or rest periods, the itemized wage statements provided by Defendants to

                   19   Plaintiff and other members of the Plaintiff Class were inaccurate.

                   20           58.    Any employee suffering injury due to a willful violation of Labor Code section

                   21   226(e) may collect the greater of actual damages or $50 for the first inadequate pay statement

                   22   and $100 for each inadequate statement thereafter. Defendants consistently failed to provide

                   23   Plaintiff and Class Members with required adequate wage statements. Labor Code § 226.

                   24          59.     As a consequence of Defendants' knowing and intentional failure to comply

                   25   with Labor Code section 226(a), Plaintiff and the members of the Wage Statement Subclass are

                   26   entitled to recover the greater of actual damages or penalties not to exceed $4,000 for each

                   27   employee with interest and attorneys' fees and costs.

                   28   Ill

                                                                     - 11 -
                                                            Class Action Complaint
                           •                                                 •
                                   SEVENTH CAUSE OF ACTION
                           Failu re to Timely Pay Wages Due at Separation
 2                                      Labor Code§§ 201-203
                     (By Plaintiff and each Member of the Waiting Time Subclass)
 3

 4          60.     Plaintiff incorporates the preceding paragraphs of th is Complaint.

 5          61.     An em pl oyer who discharges an employee must pay a l l com pensation due and to

 6   that employee immedi ately upon disch arge. Labor Code § 20 I . An employer must pay all

 7   com pensation due to an em ployee who qu its within 72 hours. Labor Code § 20 l .

 8           62.    Defend ants had a consistent and uniform pol icy of w i l l fu l l y fai li ng to timely pay

 9   earned wages to form er employees. I f an employer wil lfu l l y fai ls to timely pay such wages the

1o   emp loyer must, as a penalty. continue to pay the subject employee' s wages unti l paid or until

11   an action is com menced . Labor Code § 203 . The penalty cannot exceed 3 0 days of wages.

             63.    M embers of the Waiting Time Subclass are no longer empl oyed by Defendants.

             64.     Defendants w i l l fu l l y fai led to pay Waiting Time Subclass Mem bers the sum due

     at the time of their term ination or within seventy-two (72) hours of their resignation, and failed

     to pay those sums for th irty (30) days thereafter.

                                    EIGHTH CAUSE OF ACTION
                                Violation of the Unfair Competition Law
                                   Bus. & Prof. Code §§ 17200 et seq.
18                        (By Plaintiff and each Member of the UCL Subclass)

19           65.     Plaintiff incorporates the preceding paragraphs of th is Complaint.

20          66.     The Cal iforn ia Unfair Competition Law ("UCL"), Cal. Bus. & Prof. Code

21   sections 1 7200, et seq., defines unfair competition to include any "un lawful," "unfair," or

22   "fraudulent" business act or practi ce. Cal. Bus. & Prof. Code § 1 7200.

23           67.     Defendants' conduct as described above constitutes unlawfu l busi ness practi ces

24   because Defendants violated : the Californ ia Labor Code, including but not l i m ited to sections

25   226.7 (meal and rest), 5 1 0 and 1 1 94 (mi ni mum and overtime wages), and 2802 (reim bursement

26   of business expenses); and sections of Wage Order 9-200 1 .

27           68.     Defendants' conduct as descri bed above consti tutes unfair busi ness practi ces

28   because their denial of lawfu l l y earned wages outweighs any util ity of such practices.

                                                   - 12 -
                                           Class Action Com plaint
                   69.      A s a resu lt of Defendants' u n lawf.i.J I and unfair conduct, Plaintiff and members

2    of the Plaintiff Class suffered i nj ury i n fact.

 3                 70.      Plaintiff and mem bers of the P l aintiff C lass seek dec laratory and injunctive

4    reli ef. rest itution, and other appropri ate equ itable rel i ef. Cal. Bus. & Prof. Code                §§   1 7203,

 5   1 7204.

 6                 7 1.     Pursuant to California Code of C i v i l Procedure section I 02 1 . 5, Plaintiff and

 7   mem bers of the Plai ntiff Class are entitled to recover reasonable attorneys' fees, costs, and

 8   ex penses incurred in bringing this acti on.

 9                 72.      Th is cause of action i s brought as a cumu lative remedy and is intended as an

10   alternative remedy for restitution for Plaintiff, and each Subclass Member, for the four (4) year

11   period before the fi l ing of th is Complai nt, and as the primary remedy during the fourth year

     before the fi l i ng of this Compl aint. B usi ness and Professions Code � I 7205.

                                                 PRAYER FOR RELIEF
                   WHEREFORE,          Plaintiff prays for the fo l l owing relief on behalf of h i m self and the
               f
     Plainti f C l ass against Defendants:

                   I.       Certi fi cation of this action as a class action and appointment of Plaintiff and

     Plaintifrs counsel to represent the Plai ntiff Class;

18                 2.       Provi sion of class notice to memb.ers of the Plaintiff Class as de fined above;

19                 .)   .   A declaratory judgment that Defendants knowi ngly and intentionally vi olated :

20                          a.      Cal iforn i a Labor Code sections 5 1 0 and 1 1 94 by fa i l ing to pay

21                                   m in i mum and overtime wages;

22                          b.      Cal ifornia Labor Code sections 226.7 and 5 1 2 by fai ling to provide

23                                  meal and rest periods;

24                          C.      Cal iforn i a Labor Code section 2802 by fa i l ing to rei m burse necessary

25                                  business - related expenses;

26                          d.      Cal iforn i a Labor Code section 226 by fai l i ng to prov ide acc urate,

27                                 . item ized wage statements;

28                          e.      Cal iforn i a Labor Code section 203 by fa i l i ng to pay waiting time

                                                             - 13-
                                                   C l ass Action Com plaint
                            penalties; and

2                   f.      California Business and Professions Code sections 17200, et seq. by
                                             f
 3                          engaging in unlaw ul or unfair business practices.

 4          4.      That Defendants be permanently enjoined from engaging in the unlawful or

 5   unfair acts and practices alleged;

 6          5.      An order requiring Defendants to pay restitution of all amounts owed to Plaintiff

 7   and members of the Plaintiff Class, in an amount according to proof, pursuant to California

 8   Business and Professi ons Code section I 7203;

 9          6.      Compensatory damages according to proof;

10          7.      Statutory damages as provided under the Labor Code;

11          8.      Liquidated damages as provided under the Labor Code;

            9.      Pre-judgment interest on all sums collected:

             I 0.   Reasonable attorneys' fees and costs, pursuant to California Code of Civil

     Procedure section l 021.5, and the California Labor Code, or other applicable law;

            11.     Costs of suit; and,

            12.     Such other relief as the Court may deem appropriate.




                                                             �o&l
                                                             �le �-
     Dated: March 22, 2021

                                                                  '
                                                    COHELAN K HOURY & SINGER

18                                                  By :
                                                                  iael D . Singer, Esq.
19                                                                      _
                                                             e .1 Geraci, Esq.
20                                                  Attorneys for Plainti ff Gregory Horowitz, on
                                                    behalf of himself and all others similarly situated
21

22                                    DEMAND FOR JURY TRIAL

23          Plaintiff demands a jury trial of all claims triable as of right by jury.

24   Dated: March 22, 2021                          COHELAN K HOURY & SINGER

25
                                                                        A1 J �
26
                                                    By   .·__r tlich:
                                                                ,
                                                                  -- .eq;¼l-c...-c:--=-=----­
                                                                        l D . Singer, Esq.
27                                                          J �ff Jeraci, Esq.
                                                    Attorneys for Pla intiff Gregory Horowitz, on
28                                                  behalf of himself and all others similarly situated

                                                    - 14 -
                                          Class Action Complaint
,
    r Cohelan Khoury & S inger                          l          r Skywest Airlines, INC.                          l
      Attn: Geraci, Jeff
      605 C Street
      Suite 200
    L San Diego, CA 921 0 1                             j          L                                                 J

                        Superior Court of California, County of Alameda
                         Rene C. Davidson Alameda County Courthouse

     Horowitz                                                               No. RG21092756
                                         Plaintifl7Petitioner(s)
                               vs.
     Sk   est Airlines, INC.                                             NOTICE OF HEARING
                                     Defendant/Respondent( s)
                        Abbreviated Title




                                                                                                  -L-��:�:;:.:·-�=�- �<:\� ;. - �_- _j
                To each party or to the attorney(s) of record for each party herein:
                Notice is hereby given that the above-entitled action has been set for:                cr ,, ��:� ../\ q ,_. , ,�-··1 r.1v
                                      Complex Determination Hearing
                                      Complex Determination Hearing
                You are hereby notified to appear at the following Court location on the date and
                time noted below:
       Complex Determination Hearing:
       DATE: 04/28/2021 TIME: 09:00 AM DEPARTMENT: 21
       LOCATION: Administration Building, Fourth Floor
                   1221 Oak Street, Oakland
       Complex Detennination Hearing:
       DATE: 06/02/2021 TIME: 09:00 AM DEPARTMENT: 21
       LOCATION: Administration Building, Fourth Floor
                   1 22 1 Oak Street, Oakland


          Pursuant to California Rules of Court, Rule 3.400 et seq. and Local Rule 3.250 (Unified Rules of
          the Superior Court, County of Alameda), the above-entitled matter is set for a Complex Litigation
          Determination Hearing and Initial Complex Case Management Conference.

          Department 21 issues tentative rulings on DomainWeb (www.alameda.courts.ca.gov/domainweb).
          For parties lacking access to DomainWeb, the tentative ruling must be obtained from the clerk at
          (51 0) 267-693 7. Please consult Rule 3 .30(c) of the Unified Rules of the Superior Court, County
          of Alameda, concerning the tentative ruling procedures for Department 2 1 .

          Counsel or party requesting complex litigation designation is ordered to serve a copy of this
          notice on all parties omitted from this notice or brought into the action after this notice was
          mailed.

          All counsel of record and any unrepresented parties are ordered to attend this Initial Complex
          Case Management Conference unless otherwise notified by the Court.

          Failure to appear, comply with local rules or provide a Case Management Conference statement
          may result in sanctions. Case Management Statements may be filed by E-Delivery, by submitting
          directly to the E-Delivery Fax Number (5 1 0) 267-5732. No fee is charged for this service. For
          further information, go to Direct Calendar Departments at
       http://apps.alameda.courts.ca.gov/domainweb.

       All motions in this matter to be heard prior to Complex Litigation Detennination Hearing must be
       scheduled for hearing in Department 2 1 .

       If the information contained in this notice requires change or clarification, please contact the
       courtroom clerk for Department 21 by e-mail at Dept2 1 @alameda.courts.ca.gov or by phone at
       (51 0) 267-6937.

       TELEPHONIC COURT APPEARANCES at Case Management Conferences may be available by
       contacting CourtCall, an independent vendor, at least 3 business days prior to the scheduled
       conference. Parties can make arrangements by calling (888) 882-6 878, or faxing a service request
       fonn to (888) 883-2946. This service is subject to charges by the vendor.


       Dated: 03/25/2021                    Chad Finke Executive Officer / Clerk of the Superior Court

                                                 By
                                                             �
                                                                                  Deputy Clerk
                                     CLERK'S CERTIFICATE OF MAILING
I certify that the following is true and correct: I am the clerk of the above-named court and not a party to
this cause. I served this Notice by placing copies in envelopes addressed as shown hereon and then by
sealing and placing them for collection, stamping or metering with prepaid postage, and mailing on the
date stated below, in the United States mail at Alameda County, California, following standard court
practices.
                  Executed on 03/26/202 1 .
                                                 By

                                                                                  Deputy Clerk
   Cohelan Khoury & Singer
   Attn: Geraci, Jeff
   605 C Street
   Suite 200
   San Diego, CA 92 101

                    Superior Court of California, County of Alameda
                     Rene C. Davidson Alameda County Courthouse

 Horowitz                                                               No. RG2 1092756
                                   Plaintiff/Petitioner(s)
                                                                              Order
                         VS.
                                                                 Complaint - Other Employment
 S vest Airlines, INC.
                                Defendant/Respondent(s)
                   Abbreviated Title




The Complex Determination Hearing was set for hearing on 04/28/2021 at 09:00 AM in Department 2 1
before the Honorable Winifred Y . Smith. The Tentative Ruling was published and has not been
contested.
IT IS HEREBY ORDERED THAT:
The tentative ruling is affirmed as follows: COMPLEX DETERMINATION

The Court designates this case as complex pursuant to Rule 3 .400 et seq. of the California Rules of
Court. Counsel are advised to be familiar with the Alameda County Local Rules concerning complex
litigation, including Rule 3.250 et seq. An order assigning the case to one ofthe three complex judges
and an initial case management order will be issued.
COMPLEX CASE FEES
Pursuant to Government Code section 70616, any non-exempt party who has appeared in the action but
has not paid the complex case fee is required to pay the fee within ten days of the filing ofthis order.
The complex case fee is $1,000 for each plaintiff or group of plaintiffs appearing together and $1,000
PER PARTY for each defendant, intervenor, respondent or other adverse party, whether filing
separately or jointly, up to a maximum of$ 18,000 for all adverse parties. All payments must identify
on whose behalf the fee is submitted. Please submit payment to the attention ofthe Complex Litigation
Clerk located in the Civil Division at the Rene C. Davidson Courthouse, 1225 Fallon Street, Oakland,
CA 946 12. Please make check(s) payable to the Clerk of the Superior Court. Documents may
continue to be filed as allowed under Local Rule 1.9. Note that for those admitted pro hac vice, there is
also an annual fee. (Gov't Code section 70617.)
PROCEDURES
Calendar information, filings, and tentative rulings are available to the public at
http://www.alameda.courts.ca.gov/domainweb/. All counsel are expected to be familiar and to comply
\vith pertinent provisions ofthe Code of Civil Procedure, the California Rules of Court, the Alameda
County Superior Court Local Rules and the procedures outlined on the domain web page of the assigned
department.
SERVICE OF THIS ORDER


                                                  Order
Counsel for plaintiff(s) shall have a continuing obligation to serve a copy of this order on newly joined
parties defendant not listed on the proof of service of this order and file proof of service. Each party
defendant joining any third party cross-defendant shall have a continuing duty to serve a copy of this
order on newly joined cross-defendants and to file proof of service.


                                                             � 1- �
                                                                   .        Facrumle
                                                                                       /   ,   '�   1
       Dated: 04/28/2021
                                                                       Judge Winifred Y. Smith




                                               Order
                                                                                                                                                              SUM-100
                                          SUMMONS '                                                                         FOR COURT USE ONLY
                                                                                                                        (SOLO PARA USO DE LA CORTE)
                                  (CITACION JUDICIAL)
 NOTICE TO DEFENDANT:
                                                                                                                          ENDORSED
 (AV/SO AL DEMANDADO):                                                                                                      FILED
 SKYWEST AIRLINES, INC., a Utah Corporation; and DOES I                                                                 ALAMEDA COUNTY
 Through I 0, inclusive
 YOU ARE BEING SUED BY PLAINTIFF:                                                                                             MAR 2 2 20?1
                                                                                                             �� KA Jd�'Ei'JG��i§c'i.°UAT
 (LO ESTA DEMANDANDO EL DEMANDANTE):                                                                              ER O
 GREGORY HOROWITZ, on behalf of himself and all others similarly
 situated                                                                                                                                                Deputy
  NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
  below.
     You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
  served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
  case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
  Online Self-Help Center (www.caurtinfa.ca. gov/selfhelp), your county law library. or the courthouse nearest you. If you cannot pay the filing fee, ask
  the court clerk for a fee waiver form. If you do not file your response on time. you may lose the case by default. and your wages, money, and property
  may be taken without further warning from the court.
      There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
  referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
  these nonprofit groups at the California Legal Services Web site (www. lawhelpcalifomia.org), lhe California Courts Online Self-Help Center
  (www.caurtinfa.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
  costs on any settlement or arbitration award of $1 0,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
 ;AV/SOI La han demandada. Si no responde dentro de 30 dias, la carte puede decidir en su contra sin escuchar su versi6n. Lea la informaci6n a
 continuaci6n.
     Tiene 30 DiAS DE CALE:.NDAR/0 despues de que le entreguen esta citaci6n y papeles /ega/es para presentar una respuesta par escrita en esta
 carte y hacer que se entregue una copia al demandante. Una carta o una 1/amada telef6nica no /o protegen. Su respuesta por escrito tiene que estar
 en formata legal correcto sf desea que procesen su caso en la corte. £s pasible que haya un formulario que usted pueda usar para su respuesta.
 Puede encontrar estos formu/arios de la carte y mas informacion en el Centro de Ayuda de las Cortes de Ca/ifomia (www.sucorte.ca.govJ, en la
 biblioteca de /eyes de su condado o en la carte que le quede mas cerca. Si no puede pagar la cuota de presentacion, pida al secretario de la carte
 que le de un formulario de exenc/6n de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso por incumpllmlento y la corte le
 podra quitar su sue/do, dinero y bienes sin mas advertencia.
    Hay otros requisitos /egales. £.s recomendable que 1/ame a un abogado inmediatamente. Si no conoce a un abogado, puede 1/amar a un servicio de
 remisi6n a abogados. Si no puede pagar a un abogado, es posible que cumpla con /os requisitos para obtener servicios legates gratu/tos de un
 pragrama de servlcios legates sin fines de lucro. Puede encontrar estos grupos sin fines de lucro en el sitio web de Callfomia Legal Services,
 (www.lawhelpcalifomia.org), en el Centro de Ayuda de las Cortes de California, {WWW.sucorte.ca.gavJ o ponlendose en contacto con la corte o el
 co/egio de abogados locales, AV/SO: Por fey, la corte tiene derecha a reclamar las cuotas y los costos exentos par imponer un gravamen sabre
 cua/quier recuperaci6n de $10,000 6 mas de valor recibida mediante un acuerdo o una concesi6n de arbitraje en un caso de derecho civil. Tiene que
 pagar el gravamen de la carte antes de que la carte pueda desechar el caso.
The name and address of the court is:                                                                     CASE NUMBER:
(El nombre y direccion de la corte es):       A lameda Superior Court                                     (Name'f-"f'
                                                                                                                              1
                                                                                                                \t,: f'F�)
                                                                                                                     l\j ···• <!.,
Rene C. Davidson Courthouse
1225 Fallon Street, Oakland, CA 946 1 2
The name, address, and telephone number of plaintiffs attorney, o r plaintiff without an attorney, is:
(El nombre, la direccion y el numero de telefono de/ abogado de/ demandante, o de/ demandante qua no tiene abogado, es):
Jeff Geraci, Cohelan Khoury & Singer, 605 C Street, Suite 200, San Diego, CA 92 J O I ; (6 1 9) 595-300 I
DATE                               Chad Finke                                 Clerk, by                 AND REL GOSPEL                                        , Deputy
(Fecha)       MAR 1 1 2021         E.x:ecutiv.e Officer /Clf:rl{Erecretario)                                                                                   (Adjun
(For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
(Para prueba de entrega de esta citati6n use el formulario Proof of Service of Summons, (POS-010)).
                                  NOTICE TO THE PERSON SERVED: You are served
 ISEAL)
                                  1.      D
                                          as an individual defendant.
                                  2.      c:::J
                                          as the person sued under the fictitious name of (specify):


                                     3.   1XJ     on behalf of (specify):   Skywest Airlines, Inc.
                                          under: [X] CCP 4 1 6. 10 (corporation)                          c:::J     CCP 41 6.60 (minor)
                                                   c:::J
                                                     CCP 416.20 (defunct corporation)                     D         CCP 41 6.70 (conservatee)
                                                   D CCP 41 6.40 (association or partnership)             D         CCP 41 6.90 (authorized person)
                                                   D      other (specify):
                                     4.   D       by personal delivery on (date):
                                                                                                                                                                Pa e 1 of 1
Form Adopted for Mandatory Use
  Judicial Council of Cahfornia
                                                                       SUMMONS                                                       Code of Civil Procedure §§ 412.20, 465
                                                                                                                                                      wMV.courtinfo.ca.gav
 SUM-100 (Rev. July 1, 2009)                                                                                                                              •
                                    •                                      •              I�Ill!1 11111 1 1 1 1 !1 1 1 1 !1 1 1 1
                                                                                                    226861 62 .



               COHELAN KHOURY SINGER &
               Isam C. Khoury (SBN 58759)                                     FILED
          2    ikhoury@ckslaw.com                                         ALAMEDA COUNTY
          3
               Michael D. Singer (SBN 1 1 530 I )
               msinger@ckslaw.com
                                                                              MAY 1 0 2021
          4    Jeff Geraci (SBN I 5 1 5 I 9)                          CLE��� TH�Rj_!I COURT
               jgeraci@ckslaw.com                                     By ••    ,
                                                                                     ,,
                                                                                     •               Depdty
          5    Rosemary C. Khoury (SBN 331 307)
               rkhoury@ckslaw.com
          6    605 C Street, Suite 200
Q
w          7   San Diego-, CA 9210 I
               Telephone: (619) 595-3001
u:
�          8   Facsimile:     (61 9) 595-3000

          9      DAVTYAN LAW FIRM, INC.
          JO     Emil Davtyan (SBN 238608)
                 support@davtyanlaw.com
             I I 880 E. Broadway
                 Glendale, CA 91205
             12 Telephone: (81 8) 875-2008
                 Facsimile:      (81 8) 722-3974

> -� °'
� 0 -        13
Cl) � O
� uN             Attorneys for Plaintiff Gregory Horowitz, on behalf of himself
«�u     < 14 and all others similarly situated
;:, .,
:c� .,� ·-f 1 5
0    "     .

:z u 0                                       SUPERIOR COURT OF CALIFORNIA
< v, lj
             16
                                                      COUNTY OF ALAMEDA
� � rl)




             17
                 GREGORY HOROWITZ, on behalf of                Case No. RG21 092756
             18  himself and all others similarly situated     FIRST AMENDED CLASS ACTION and
                                 Plaintif�                     PRIVATE ATTORNEYS GENERAL ACT
             19                                                ("PAGA") COMPLAINT
             20         v.                                      1.' FAILURE TO PAY MINIMUM WAGES
                                                                    (Labor Code §§ 1194 and 1194.2, and
             21 SKYWEST AIRLINES, INC., a Utah                      IWC Wage Order 9-2001, § 4)
                 Corporation; and DOES I Through I 0,
             22 inclusive,                                     2. FAILURE TO PAY OVERTIME WAGES
                                                                    (Lab. Code §§ S10 and 1194, and IWC
             23                  Defendants.                        Wage Order 9-2001, § 3)
             24                                                3. FAILURE TO PROVIDE MEAL
                                                                    PERIODS (Lab. Code §§ 226.7 and S12,
             25                                                     and IWC Wage Order 9-2001, § 11)
             26                                                4. FAILURE TO AUTHORIZE OR
                                                                    PERMIT PAID REST PERIODS (Lab.
             27                                                     Code § 226.7 and IWC Wage Order 9-
             28                                                     2001, § 12)



               First Amended Complaint                                             Case No. RG21092756
                                      •                    •
                                            5.   FAILURE TO REIMBURSE BUSINESS
                                                 EXPENSES (Lab. Code § 2802)
              2
                                            6. FAILURE TO PROVIDE ACCURATE
              3                                ITEMIZED WAGE STATEMENTS
                                               (Lab. Code §§ 226 and 1174)
              4
                                            7. FAILURE TO TIMELY PAY WAGES
              5                                DUE AT SEPARATION (Lab. Code §§
                                               201-203)
                                            8. VIOLATIONS OF THE UNFAIR
              7                                COMPETITION LAW (Bus. & Prof. Code
                                               §§ 17200, et seq.)
                                            9. PAGA CIVIL PENALTIES FOR
              9                                FAILURE TO PAY MINIMUM AND
                                               OVERTIME WAGES
             10
                                            10. PAGA CIVIL PENALTIES FOR
             11                                 FAILURE TO PROVIDE MEAL
                                                PERIODS
             12
�
UI                                          11. PAGA CML PENALTIES FOR
�8 - 13                                         FAILURE TO AUTHORIZE AND
en
 N 0
� uN                                            PERMIT PAID REST PERIODS
> ::: C1'I
� � < 14
                                            12. PAGA CML PENALTIES FOR
:z::z u� :
::, .: U
0 u
� (I.) ._    15                                 FAILURE TO REIMBURSE BUSINESS
      Q
< .,, c�                                        EXPENSES
,.J O
UI "' en     16                             13. PAGA CIVIL PENALTIES FOR
0
u                                               FAILURE TO PROVIDE ACCURATE,
             17
                                                ITEMIZED WAGE STATEMENTS
             18                             14. PAGA CIVIL PENALTIES FOR
             19                                 FAILURE TO TIMELY PAY WAGES
                                                DUE UPON SEPARATION OF
             20                                 EMPLOYMENT

             21                             DEMAND FOR JURY TRIAL
             22
             23
             24
             25
             26
             27
             28


                  First Amended Complaint                       Case No. RG21092756
                                           •
                                                        NATURE OF CLAIM

              2           I.     Plaintiff GREGORY HOROWITZ ("Plaintiff') brings this action on behalf of
              3   himself and a proposed Class of all California-based Pilots against Defendant SKYWEST
              4   AIRLINES, INC. ("SkyWest") and Does I through J O (collectively, "Defendants") for
              5   unlawful employment policies that denied, and continue to deny, proposed Class Members the
              6 wages and benefits to which they are lawfully entitled.
              7           2.     Plaintiff also brings this action as a representative action under the Private
              8   Attorneys General Act of 2004 ("PAGA"), Labor Code sections 2698, et seq., against Defendants
              9   to recover civil penalties arising out of Defendants' failure to: pay minimum and overtime
             JO   wages; provide meal periods; authorize and permit paid rest periods; reimburse business-related
             II   expenses; provide accurate itemized wage statements; and timely pay wages due upon
             12   separation of employment.

� g o 13                 3.      Plaintiff gave written notice of these claims to the California Labor and
&l:l � N
> ·"= Q'I
Qr! � <      14   Workforce Development Agency ("LWDA") on March 4, 2021 per Labor Code section 2699.3,
::, _,. u
0 u o"'
:i: � fl>
� U) · -     15   and there has been no LWDA intervention within 65 days of his notice. A true and correct copy
;z u O
< v, C
   O �
,.J
UI "'
        "'
             16   of Plaintiffs Notice is attached as Exhibit 1. Plaintiff seeks civil penalties under the PAGA as
                                       -

u
             17   a representative of the State of California and has standing as an aggrieved non-exempt
             18   employee. Plaintiff seeks to represent all current and former non-exempt employees of
             19   Defendants who suffered one or more of the violations alleged ("aggrieved employees") during
             20   the "PAGA Period" (one year and 65 days before this complaint filing date until the start of
             21   trial). Labor Code §§ 2698, et seq., 2699.3(a)(2)(C).
             22           4.     Plaintiff, on behalf of himselfand all Class Members, brings this action pursuant
             23   to Labor Code sections 20 1 , 202, 203, 226, 226.7, 5 1 0, 5 1 2, l l 74, 1 1 94, 1 1 94.2, and 2802;
             24   Industrial Welfare Commission ("IWC") Wage Order 9-2001 sections 3, 4, 1 1 , and 1 2; and
             25   Business and Professions Code sections 17200 et seq., seeking unpaid wages, liquidated
             26 damages, equitable relief, prejudgment interest, reasonable attorneys' fees and costs, and any
             27   other relief this Court deems proper.
             28   Ill

                                                                  -I-
                  First Amended Complaint                                                      Case No. RG21 092756
                            •
                                                PARTIES
 2          5.      Plaintiff GREGORY HOROWITZ is a resident of Los Angeles, California.

 3   Plaintiff worked as a Pilot for Defendant while based at Los Angeles International Airport

 4   {"LAX") for over four years until his employment ended in August of 2020.

 5          6.      Defendant SKYWEST AIRLINES, INC. ("SkyWest") is a corporation

 6   registered in Utah and doing business throughout the State of California. SkyWest operates

 7   through partnerships with United Airlines, Delta Air Lines, American A irlines, and Alaska

 8   Airlines and carried more than 21 million passengers in 2020. SkyWest has a fleet of over 450

 9   aircrafts which carry passengers to 236 destinations throughout North America.

JO          7.      Does I through I 0, inclusive, are persons or entities whose true names and

11   identities are now unknown to Plaintiff, and who are sued by such fictitious names. Plaintiff

     will amend this complaint to allege their true names and capacities when known. Plaintiff is

     informed and believes each of Doe defendant is the agent, representative, or parent or

     subsidiary corporation of SkyWest, is responsible in some manner for the occurrences, events,

     transactions, and injuries alleged, and that harm suffered by Plaintiff and the proposed Class

     was proximately caused by them in addition to SkyWest.

            8.      Plaintiff is informed and believes and alleges each of the Defendants, including

18   the Doe defendants, acted in concert with each and every other Defendant, intended to and did

19   participate in the events, acts, practices, and courses of conduct alleged, and was a proximate

20   cause of damage and injury to Plaintiff.

21          9.      At all relevant times each Defend ant was the agent or employee of each of the

22   other Defendants and was acting within the course and scope of such agency or employment.

23                                  JURISDICTION AND VENUE
24          I 0.    Venue as to each Defendant is proper in this judicial district, as Skywest is a

25   foreign corporation that has not designated a principal place of business in California. Code of

26   Civil Procedure § 395.5.

27          11.     No federal jurisdiction exists to remove this action to federal court. No federal

28   question is at issue, as the issues are based solely on California law, including the Labor Code,

                                                   -2-
     First Amended Complaint                                                  Case No. RG21 092756
                                        •                                            ..
                IWC Wage Orders, Code of Civil Procedure, and Business and Professions Code. No diversity

            2   jurisdiction exists sufficient for removal to federal court under 28. U.S.C. sections l 332(a) or

            3   l 332(d) because Class Members' individual amounts in controversy do not exceed $75,000 and

            4   the class amount in controversy does not exceed $5,000,000.

            5           12.     Further, as a representative action under the PAGA, the matter is not subject to

            6   removal under 28 U.S.C. sections 1 332(a)-(d).
                                                     '         PAGA civil penalty actions are not subject to

            7   federal jurisdiction.

            8                                 CLASS ACTION ALLEGATIONS
            9           13.     Plaintiff seeks to represent Classes defined as:

           JO                   Plaintiff Class
                                All Defendants' California-based Pilots, at any time during the four years
           11
                                before the filing of this Complaint through the date of trial.

�          12           14.     Plaintiff seeks to certify a subclass of employees defined as:

� 0 -
., o o
           13                   Plaintiff "Minimum Wages Subclass"
��N
>-   ·- °'                      All Class Members who performed work or remained under Defendants'
� J! < 1 4
:, ., u                         control before clocking in for a duty period or after clocking out from a
0 u •
:r:: � !::!i                    duty period.
� en . 1 5
:z U    C
     -, C
<
                        15.
       �
..J O .,
Lil 'O     16                   Plaintiff seeks to certify a subclass of employees defined as:
0
           17                   Plaintiff "Overtime Wages Subclass"
                                All Plaintiff Class Members who worked in excess of eight (8) hours in
           18
                                one day or forty (40) hours in one week and were not paid all overtime
           19                   wages.

           20           1 6.    Plaintiff seeks to certify a subclass of employees defined as:

           21                   Plaintiff "First Meal Period Subclass"
                                All Plaintiff Class Members who worked one or more period(s) in excess
           22
                                offive (5) hours.
           23           17.     Plaintiff seeks to certify a subclass of employees defined as:

           24                   Plaintiff "Second Meal Period Subclass"
                                All Plaintiff Class Members who worked one or more period(s) in excess
           25                   of ten ( I 0) hours.
           26           1 8.    Plaintiff seeks to certify a subclass of employees defined as:

           27                   Plain tiff "Rest Period Subclass"
                                All Plaintiff Class Members who worked one or more period(s) in excess
           28                   of three and one-half (3.5) hours.

                                                                -3-
                First Amended Complaint                                                     Case No. RG2 l 092756
•
                                              •
                              1 9.   Plaintiff seeks to certify a subclass of employees defined as:

                 2                   Plaintiff "Expense Reimbursement Su bclass"
                                     All Plaintiff Class Members who incurred business-related expenses,
                 3
                                     including but not limited to cell phone expenses.
                 4           20.     Plaintiff seeks to certify a subclass of employees defined as:

                 s                   Plaintiff "Wage Statement Subclass"
                                     All Plaintiff Class Members who received one or more itemized wage
                 6
                                     statements during the one year preceding the filing of this Complaint.
                 7           21.     Plaintiff seeks to certify a subclass of employees defined as:

                 8                   Plaintiff "Waiting Time Subclass"
                                     All Plaintiff Class Members whose employment ended at any time during
                 9                   the three years preceding the filing of this Complaint.
                10           22.     Plaintiff seeks to certify a subclass of employees defined as:

                11                   Plaintiff "UCL Subclass"
                                     All Plaintiff Class and Subclass Members who were subject to
                12
                                     Defendants' unlawful or unfair business acts or practices.
    �0-
    u, O o
                13           23.     Plaintiff reserves the right to amend or modify the Class description, including
    ld � N
    ► ·- °'
    ��  <       14    by division into subclasses or limitation to particular issues. California Rule of Court 3.76S(b).
     _. u
    ::,
    0 u •
          � �
    :r Oil --   IS
    ),<
    zu  0                    24.     Commonality: This action has been brought and may be maintained as a class
    <v, C
    [rl � �     16    action pursuant to Code of Civil Procedure section 382 because there is a well-defined common
    0
                17    interest of many persons and it is impractical to bring them all before the court.
                18           25.     Ascertainable Class: The proposed Class and Subclasses are ascertainable
                19    because they can be identified and located using Defendants' payroll and personnel records.
                20           26.     Numerosity: The potential members of the Class and Subclasses as defined are
                21    so numerous that joinder of all members would be unfeasible and impractical. The disposition
                22    of their claims through this class action will benefit the parties and this Court. The number of
                23    members of the Class and Subclasses is unknown to Plaintiff, but is estimated to be in excess of
                24    I 00 individuals. The number and identity of members can be readily ascertained using
                25    Defendants' records.
                26·          27.     Typicality: The claims of Plaintiff are typical of the claims of all members of
                27    the Class and Subclasses because all members of the Class and Subclasses sustained similar
                28    injuries and damages caused by Defendants' common course of conduct in violation of law.

                                                                     -4-
                      First Amended Complaint                                                     Case No. RG21 092756
                                          •                                           •
                         28.     Adequacy: Plaintiff is an adequate representative of the Class and Subclasses,

              2 will fairly protect the interests of the Class and Subclass members and has no interests
              3   antagonistic to them, and will vigorously pursue this suit. Plaintiffs attorneys are competent,
             4    skilled, and experienced in litigating large employment law class actions.
              5          29.     Superiority: A class action is superior to other available means for the fair and

              6   efficient adjudication of this controversy. Individual joinder of all Class Members is not
              7   practicable, and questions of law and fact common to the Class predominate over questions
              8   affecting only individual Class Members. A Class action will allow those similarly situated to
              9   litigate their claims in the most efficient and economical manner for the parties and the judicial
             JO   system. Plaintiff is unaware of any difficulties likely to be encountered in the management of
             JI   this action that precludes its maintenance as a class action.

�            12          30.     The predominating common questions of law and fact include:
� 0 -
tf.l � O
             13                  a. Whether Defendants have a policy and practice of failing to pay minimum
111d u N
> .-:: a,.
1¥ � <       14                      wages or other compensation for work performed outside of duty hours;
::, ., u
0 u o'"
:c � f
�;z "'U Cl·- 15                  b. Whether Defendants have a policy or practice of failing to fully pay
< <n    C

"' "' "' 16
,.J O m
                                     overtime compensation for hours worked in excess of eight per day or forty
u
             17                      per week;
             18                  c. Whether Defendants have a poiicy or practice of failing to pay overtime
             19                      compensation at the correct overtime rate;
             20                  d. Whether Defendants have a policy or practice of failing to provide
             21                      compliant meal periods;
             22                  e. Whether Defendants have a policy or practice of failing to authorize or
             23                      permit compliant rest periods;
             24                  f. Whether Defendants have a policy or practice of failing to reimburse for
             25                      necessary business-related expenses, including cell phone expenses;
             26                  g. Whether Defendants have a policy or practice of failing to provide accurate
             27                      itemized wage statements;
             28                  h. Whether the Plaintiff Class and Waiting Time Subclass Members are
                                                                  -5-
                  First Amended Complaint                                                      Case No. RG21092756
•                                               •                                           •
                                            entitled to waiting time penalties under Section 203;

                    2                  1.   Whether Defendants violated Sections I 7200, et seq. of the Business and

                    3                       Professions Code; and

                    4                  J.   Whether Plaintiff Class and Subclasses are entitled to equitable relief

                    5                       pursuant to Business and Professions Code, sections 1 7200, et seq.

                    6                                      FACTUAL ALLEGATIONS
                    7          31.     At all relevant times, Plaintiff and each member of the Plaintiff Class were

                    8   employed by Defendants in California, and Defendants conducted business in California.

                    9          32.     Plaintiffs and other Class Members and aggrieved employees' compensated

                   10   work time was denominated "duty time," defined by Defendants as "[t)he time beginning at the

                   11   report for duty time and terminating at the release from duty time." Duty time began when

    «              12   Plaintiff and Class Members and aggrieved employees arrived at the airport and clocked in

    2: 0 - 1 3          using their personal cell phones and ended when Plaintiff and Class Members and aggrieved
    .,, o
    ol!
    >-
        "' o
             ...
           ., -
    ei::: -�
           � 0'I
              < 14      employees left the airport and clocked out using their personal cell phones. Within Plaintiffs
    ::l ..: U
    0 ., •
    :r "'
    lo< � ·-  t° 1 5 duty time there were "block times" which started when the airp lane's brakes released and
    :z u  Q
    <  °" C  ..
    ,.J O
    Ill "'
             "'
                   16   pushback began and ended when the airplane's parking break was set and the doors opened for
    u
                   17   deplaning. Defendants compensated Plaintiff and Class Members and aggrieved employees for

                   I8   block time at their hourly rate.

                   19          33.     Defendants had a consistent policy and practice of failing to pay minimum

                   20   wages for all hours worked before and after duty time periods. Defendants paid no

                   21   compensation to Plaintiff and other Class Members and aggrieved employees for time worked

                   22   before they clocked in for duty time nor after they clocked out from duty time. Work tasks

                   23   which Plaintiff and other Class Members and aggrieved employees performed before and after

                   24   duty times without being compensated include but are not limited to: bidding on flights and

                   25   reserve times; making and receiving phone calls to and from maintenance, dispatch, and other

                   26   crew members regarding plane issues, delays, transportation, and other work-related matters;

                   27   writing incident reports about disruptive passengers and medical emergencies; and submitting

                   28   to random drug testing.

                                                                       -6-
                        First Amended Complaint                                                     Case No. RG2 I 092756
                                             •                                        •
                          34.     Defendants had a consistent policy and practice of refusing to pay properly-
               2   calculated overtime wages when Plaintiff or other Class Members and aggrieved employees
               3   worked in excess of eight (8) hours in a day or forty ( 40) hours in a week. Defendants paid
               4   "overtime" wages only for time worked during certain categories of flights, including flights
               5   scheduled on a pilot's scheduled day off, flights piloted before or after scheduled duty times,
               6   and flights for which pilots volunteered when the flight was still unpicked 1 20 hours before the
               7   report for duty time. Other than for these flight categories, Plaintiff and other Class Members
               8   and aggrieved employees were paid only their straight hourly wage for hours worked in excess
               9   of eight in one day or forty in one week. When Defendants did pay overtime wages, they were
              J O . incorrectly calculated because they did not incorporate non-discretionary bonuses and other

              11   applicable forms of compensation. Plaintiff and Class Members and aggrieved employees
              12   earned non-discretionary bonuses through a "Total Rewards" program. These bonuses

a g o 1 3 included: Operational Performance Rewards, paid quarterly to Plaintiff and Class Members and
.g � N
> ·- °'       1 4 · aggrieved employees who worked 1 2 consecutive months by the last day of the quarter and met
��<
:::,0 .,u u
:c e ii
� iii .!!     15   monthly goals regarding on-time departures and arrivals, "adjusted completion," and customer
z <nu 0C
<
uJ � � 1 6 experience; Financial Performance Rewards, paid quarterly to Plaintiff and Class Members and
0

              17   aggrieved employees who worked two consecutive years by the last day of the quarter and met
              18   monthly goals regarding on-time departures and arrivals, "adjusted completion," and customer
              19   experience; and Pilot Bonuses. These non-discretionary bonuses were not factored into Plaintiff
              20   and Class Members and aggrieved employees' regular rate of pay for the purpose of calculating
              21   overtime. Defendants' policy and practice of not paying overtime wages correctly was and is
              22   willful and deliberate.
              23          35.     Defendants had a consistent policy which did not provide Plaintiff and Class
              24   Members and aggrieved employees with duty-free meal periods of at least thirty (30) minutes
              25   for shifts of five hours or more, which began before the end of the fifth hour of work, and failed
              26 to pay such employees one (1) hour of pay at their regular rate of compensation for each
              27   workday a meal period was not authorized or permitted, as required by California wage and
              28   hour laws. Plaintiff and other members of the Plaintiff Class regularly worked shifts of more

                                                                 -7-
                   First Amended Complaint                                                   Case No. RG21 092756
                            •                                            •
     than 1 0 hours per day and were not provided with a second off-duty meal period of30 minutes
 2   for each shift of more than 1 0 hours, which began before the end of the tenth hour of work. On

 3   information and belief, Plaintiff and other Class Members and aggrieved employees did not
 4   waive their right to receive meal periods, including their right to a second meal period on
 5   eligible workdays. Defendants did not provide Plaintiff and other Class Members and
 6   aggrieved employees with any written meal period policy.
 7          36.     Defendants had a consistent policy which did not authorize or permit Plaintiff
 8   and Class Members and aggrieved employees to receive duty-free rest periods of at least ten
 9   ( I 0) minutes per four (4) hours, or major fraction, worked, and failed to pay such employees

10   one (I) hour of pay at their regular rate of compensation for each workday a rest period was not
11   authorized or permitted, as required by California wage and hour laws. Furthermore, Plaintiff
     and Class Members and aggrieved employees regularly worked shifts of more than 1 0 hours
     per day and were not provided with a third duty-free rest period of I 0-minutes for each shifts of
     more than I O hours. Defendants did not provide Plaintiff and other Class Members and
     aggrieved employees with any written rest period policy.
            37.     Defendants had a consistent policy of failing to reimburse Plaintiff and members
     of the Plaintiff Class for all necessary and reasonable business expenses, including those
18   incurred by the requirement to use personal cell phones for work-related purposes, in violation
19   of California state wage and hour laws. Plaintiff and Class Members and aggrieved employees
20   were required by Defendants to use their personal cell phones regularly to clock in when
21   arriving at the airport; clock out when leaving the airport; and make calls to, and receive calls
22   from, traffic controllers, maintenance crews, and dispatch. Defendants did not provide Plaintiff
23   and Class Members and aggrieved employees with any reimbursement for this necessary and
24   reasonable business-related use oftheir personal cell phones.
25          3 8.    Defendants knowingly and willfully failed to provide accurate itemized wage
26   statements to Plaintiff and other members of the Plaintiff Class, which did not include, among
27   other things, the total number of hours worked nor the name of the legal entity that is the
28   employer. Additionally, because Defendants failed to compensate Plaintiff and other members

                                                   -8-
     First Amended Complaint                                                   Case No. RG21 092756
•
                                               •                                           •
                       of the Plaintiff Class for all hours worked and for any non-compliant meal or rest periods, the

                   2   itemized wage statements provided by Defendants to Plaintiff and other members of the

                   3 · Plaintiff Class were inaccurate. As a result, the wage statements that Defendants furnished to

                   4   Plaintiff and other members of the Plaintiff Class were incomplete and inaccurate and fail to

                   5   comply with the requirements of Labor Code section 226(a).

                   6           39.     Defendants had a consistent policy of failing to pay Plaintiff and members of the

                   7   Plaintiff Class all wages due upon separation, in violation of California state wage and hour

                   8   laws. Because Defendants failed to pay all minimum and overtime wages and meal and rest

                   9   period premiums owed during Plaintiffs and Class Members and aggrieved employees'

                  10   employment, final wages paid to Plaintiff and Class Members and aggrieved employees were

                  11   . underpaid, as they did not include these amounts.

    "             12           40.     Defendants' failure to: pay minimum wages for times worked before and after

    2:, o _
    o, O o
                  13   duty times; pay overtime wages at the correct rate for hours worked in excess of eight in one
    ��N
    >-   ·'= °'
    er.: � <14         day or forty in one week; provide compliant meal and rest breaks or compensation in lieu
    :J _, u
    0 "

    :z u
        "' ·-
    � � Q� 1 5         thereof; reimburse necessary business expenses; provide accurate, itemized wage statements;
    <  "' C �
    "' "' "'
    ,.J O
                  16   and timely provide payment of wages to Plaintiffs and Class Members and aggrieved
    0
    u
                  17   employees upon separation all stem from SkyWest's centrally devised and uniformly

                  18   implemented unlawful and unfair policies and practices.

                  19           41.     Plaintiff, on behalf of himself and Class Members, seeks injunctive relief,

                  20   restitution, and disgorgement of all benefits obtained by Defendants as a result of violations

                  2 1 · alleged. Business and Professions Code §§ 1 7200, et seq.

                  22                                       CAUSES OF ACTION

                  23                                   FIRST CAUSE OF ACTION
                                                      Failure to Pay Minimum Wages
                  24
                                     Labor Code §§ 1194 and 1194.2, and IWC Wage Order 9-2001, § 4
                  25                 (By Plaintiff and each Member of the Minimum Wages Subclass)

                  26           42.     Plaintiff incorporates the preceding paragraphs of this Complaint.

                  27           43.     By failing to pay at least minimum wages for all hours worked outside of "duty

                  28   time," Defendants violated Labor Code section 1 1 94 and IWC Wage Order 9-2001 .

                                                                      -9.
                       First Amended Complaint                                                   Case No. RG21 092756
                                          •                                             •
                          44.     Labor Code section 1 1 94.2 provides for liquidated damages equal to unlawfully
               2   unpaid minimum wages, with interest.
               3          45.     Defendants' unlawful acts deprived Plaintiff, the Plaintiff Class, and the
               4   Minimum Wages Subclass of minimum wages in amounts to be determined at trial, and they
               5   are entitled to recover these wages, and liquidated damages, interest, attorneys' fees, and costs.
               6                                  SECOND CAUSE OF ACTION
               7                                  Failure to Pay Overtime Wages
                                  Labor Code §§ 510 and 1194 and IWC Wage Order 9-2001, § 3
               8                 (By Plaintiff and each Member of the Overtime Wages Subclass)
               9          46.     Plaintiff incorporates the preceding paragraphs of this Complaint.
              10          47.     Defendants failed to pay overtime wages for hours worked in excess of eight (8)
              11   in one day or forty (40) in one week. Overtime wages that were paid by Defendants were

..            12   underpaid because non-discretionary bonuses were not incorporated into the regular rate of pay
2, 0
o, O o
       -      13   for the purpose of calculating overtime. By failing to pay overtime wages at the correct rate,
'd ':! N
> ·"= C7\
�
::, �  <      14   Defendants violated Labor Code sections 5 1 0 and 1 1 94, and IWC Wage Order 9-2001 .
    ., u.
0 ...
�:z u.,, O,_ 1 5
::c � �                   48.     Defendants' unlawful acts deprived Plaintiff, the Plaintiff Class, and the
<   V'>   C
.,J O
IJJ   '° ., 1 6 Overtime Wages Subclass of overtime wages in amounts to be determined at trial, and they are
          •




              17   entitled to recover these amounts, along with interest, attorneys' fees, and costs.
              18
                                                  THIRD CAUSE OF ACTION
              19                            Failure to Provide Required Meal Periods
                             Labor Code §§ 226.7 and 512, and IWC Wage Order No. 9-2001, § 11
              20         (By Plaintiff and each Member of the First and Second Meal Period Subclasses)
              21          49.     Plaintiff incorporates the preceding paragraphs of this Complaint.
              22          50.     By failing to: provide duty-free meal periods of at least thirty (30) minutes for
              23   shifts of five hours or more, which began before the end of the fifth hour of work; provide
              24   second duty-free meal periods of at least thirty (30) minutes for shifts of ten hours or more,
              25   which began before the tenth hour of work; and pay premium wages of one (I) hour of pay at
              26   employees' regular rate of compensation for each workday a meal period was not provided,
              27   Defendants willfully violated the provisions of Labor Code sections 226.7 and 5 1 2, and JWC
              28   Wage Order No. 9-2001 .


                   First Amended Complaint                                                     Case No. RG21 092756
                                                                         •
             51.    Defendants' unlawful acts deprived Plaintiff, the Plaintiff Class, and the First

 2   and Second Meal Period Subclasses of premium wages in amounts to be determined at trial,

 3   and they are entitled to recover these amounts, along with interest, attorneys' fees, and costs.

 4                                 FOURTH CAUSE OF ACTION
                              Failure to Provide Required Rest Periods
 5
                     Labor Code § 226.7 and IWC Wage Order No. 9-2001, § 12
 6                   (By Plaintiff and each Member of the Rest Period Subclass)

 7          52.     Plaintiff incorporates the preceding paragraphs of this Complaint.

 8          53.     By failing to authorize and permit Plaintiff and Class Members a paid rest

 9   period of at least 1 0 minutes for every four hours or major fraction worked per day, and by

10   failing to provide premium wages at the regular rate of pay when not permitted or authorized,

II   Defendants willfully violated the provisions of Labor Code section 226.7 and IWC Wage Order

     No. 9-2001 .

             54.    Defendants' unlawful acts deprived Plaintiff, the Plaintiff Class, and the Rest

     Period Subclass of premium wages in amounts to be determined at trial, and they are entitled to

     recover these amounts, along with interest, attorneys' fees, and costs.

                                    FIFTH CAUSE OF ACTION
                                   Failure to Reimburse Expenses ·
                                         Labor Code § 2802
              (By Plaintiff and each Member of the Expense Reimbursement Subclass)
18

19           55.    Plaintiffincorporates the preceding paragraphs of this Complaint.

20          56.     By failing to reimburse Plaintiff and Class Members for necessary business-

21   related expenses they incurred, including cell phone expenses, Defendants willfully violated the

22   provisions of Labor Code section 2802.

23           57.    Defendants' unlawful acts deprived Plaintiff, the Plaintiff Class, and the

24   Expense Reimbursement Subclass Plaintiff seeks to represent of expense reim bursements in

25   amounts to be determined at trial, and they are entitled to recover these amounts, with interest,

26   attorneys' fees, and costs.

27   Ill
28   Ill

                                                    - 11 -
     First Amended Complaint                                                     Case No. RG21 092756
                                            •                                              •
                                                         SIXTH CAUSE OF ACTION
                                                Failure to Provide Accurate Wage Statements
                 2                                       Labor Code §§ 226 and 1174
                                       (By Plaintiff and each Member of the Wage Statement Subclass)
                 3
                 4           58.    Plaintiff incorporates the preceding paragraphs ofthis Complaint.

                 5           59.    All employers must maintain accurate records of each employee's hours of work

                 6   and meal breaks each workday for a period of at least three (3) years, and provide employees

                 7   accurate, itemized wage statements showing, among other things, total hours worked and the

                 8   name of the legal entity employing them. Labor Code §§ 226 and 1 1 74.

                 9          60.     Defendants knowingly failed to comply with these provisions by, among other

                10   things, failing to provide accurate itemized wage statements showing total number of hours

                11   worked and the name of the legal entity that is the employer. Because Defendants failed to

                12   compensate Plaintiff and members of the Plaintiff Class for all hours worked and for any non­
�
i:!, o _        13   compliant meal or rest periods, the itemized wage statements provided by Defendants to
,.,, o
     "' o
� " "'-
> .,:::
��<
          O'I
                14   Plaintiff and other members of the Plaintiff Class were inaccurate.
::, .,., u•
�� :
0
    "' ·- 1 5
:z <nu 0C
                            61.     Any employee suffering injury due to a willful violation of Labor Code section
<
"'
..J O "'
    '° .. 1 6        226(e) may collect the greater of actual damages or $50 for the first inadequate pay statement

                17   and $ 1 00 for each inadequate statement thereafter. Defendants consistently failed to provide

                18   · Plaintiff and Class Members with required adequate wage statements. Labor Code § 226.

                19          62.     As a consequence of Defendants' knowing and intentional failure to comply

                20   with Labor Code section 226(a), Plaintiff and the members of the Wage Statement Subclass are

                21   entitled to recover the greater of actual damages or penalties not to exceed $4,000 for each

                22   employee with interest and attorneys' fees and costs.

                23                                 SEVENTH CAUSE OF ACTION
                                          Failure to Timely Pay Wages Due at Separation
                24
                                                       Labor Code §§ 201-203
                25                  (By Plaintiff and each Member of the Waiting Time Subclass)

                26          63.     Plaintiff incorporates the preceding paragraphs of this Complaint.

                27          64.     An employer who discharges an employee must pay all compensation due and to

                28   that employee immediately upon d ischarge. Labor Code § 20 1 . An employer must pay all

                                                                  - 12 -
                     First Amended Complaint                                                   Case No. RG21092756
                                                                                      •
                 compensation due to an employee who quits within 72 hours. Labor Code § 201 .

             2             65.    Defendants had a consistent and uniform policy of willfully failing to timely pay

             3   earned wages to fonner employees. If an employer willfully fails to timely pay such wages the

             4   employer must, as a penalty, continue to pay the subject employee' s wages unti l paid or until

             5   an action is commenced. Labor Code § 203. The penalty cannot exceed 30 days of wages.

             6             66.    Members of the Waiting Time Subclass are no longer employed by Defendants.

             7             67.    Defendants willfully failed to pay Waiting Time Subclass Members the sum due

             8   at the time of their tennination or within seventy-two (72) hours of their resignation, and failed

             9   . to pay those sums for thirty (30) days thereafter.

            10
                                                  EIGHTH CAUSE OF ACTION
            11                               Violation of the Unfair Competition Law
                                                Bus. & Prof. Code §§ 17200 et seq.
«           12                         (By Plaintiff and each Member of the UCL Subclass)
2: 0 -
Ul � O
       13                  68.    Plaintiff incorporates the preceding paragraphs of this Complaint.
� uN
> :::: o,,
et: � < 1 4                69.    The California Unfair Competition Law ("UCL"), Cal. Bus. & Prof. Code
::, .,u
    u
0
:t � ii
� Cl) .!!   15   sections 1 7200,   et seq., defines unfair competition to include any "unlawful," "unfair," or
;z u O
"' "' "'
<   on C
..J O n
            16   "fraudulent" business act or practice. Cal. Bus. & Prof. Code § 1 7200.

            17             70.    Defendants' conduct as described above constitutes unlawful business practices

            18   because Defendants violated: the California Labor Code, including but not limited to sections

            19   226.7 (meal and rest), 5 1 0 and 1 1 94 (minimum and overtime wages), and 2802 (reimbursement

            20   of business expenses); and sections of Wage Order 9-200 1 .

            21             71 .   Defendants' conduct as described above constitutes unfair business practices

            22   because their denial of lawfully earned wages outweighs any utility of such practices.

            23             72.    As a result of Defendants' unlawful and unfair conduct, Plaintiff and members

            24   of the Plaintiff Class suffered injury in fact.

            25             73.    Plaintiff and members of the Plaintiff Class seek declaratory and injunctive

            26   relief, restitution, and other appropriate equitable relief. Cal. Bus. & Prof. Code §§ 1 7203,

            27   1 7204.

            28             74.    Pursuant to California Code of ·Civil Procedure section 1 02 1 .5, Plaintiff and

                                                                   - 13 -
                 First Amended Complaint                                                    Case No. RG21 092756
                             •
     members of the Plaintiff Class are entitled to recover reasonable attorneys' fees, costs, and
 2   expenses incurred in bringing this action.
 3           75.    This cause of action is brought as a cumulative remedy and is intended as an
 4   alternative remedy for restitution for Plaintiff, and each Subclass Member, for the four (4) year
 5   period before the filing of this Complaint, and as the primary remedy during the fourth year
 6   before the filing of this Complaint. Business and Professions Code § I 7205.
 7                                 NINTH CAUSE OF ACTION
              PAGA Civil Penalties for Failure to Pay Minimum and Overtime Wages
 8               (By Plaintiff and Aggrieved Employees against Each Defendant)
 9           76.    Plaintiff incorporates the preceding paragraphs of this Complaint.
JO           77.    "Notwithstanding any agreement to work for a lesser wage, any employee
11   receiving less than the legal minimum wage or the legal overtime compensation applicable to
12   the employee is entitled to recover in a civil action the unpaid balance ofthe full amount of this
     minimum wage or overtime compensation, including interest thereon, reasonable attorney's
     fees, and costs of suit." Labor Code § I 1 94(a).
             78.    "[A]ny provision of this code that provides for a civil penalty to be assessed and
     collected by the Labor and Workforce Development Agency or any of its departments,

17   divisions, commissions, boards, agencies, or employees, for a violation of this code, niay, as an
18   alternative, be recovered through a civil action brought by an aggrieved employee on behalf of
19   himself or herself and other current or former employees pursuant to the procedures specified

20   in Section 2699.3." Labor Code § 2699(a).
21          79.     "For all provisions of this code except those for which a civil penalty is
22   specifically provided, there is established a civil penalty for a violation of these provisions [ ]
23   (2) If, at the time of the alleged violation, the person employs one or more employees, the civil
24   penalty is one hundred dollars ($1 00) for each aggrieved employee per pay period for the initial
25   violation and two hundred dollars ($200) for each aggrieved employee per pay period for each
26   subsequent violation." Labor Code § 2699(f)(2).
27          80.     Section 2699.3(a) applies to any alleged violation of Labor Code sections 5 1 0,
28   I 1 94, and 1 194. 1 , and allows for recovery of PAGA civil penalties. Labor Code § 2699.S.

                                                    - 14 -
     First Amended Complaint                                                    Case No. RG21092756
                                        •
                         81.    Defendants failed to pay minimum and overtime wages during the PAGA

             2   Period. Plaintiff will seek $ 1 00 for the initial pay period an employee was underpaid, and $200

             3   for each subsequent violation.

             4           82.    Defendants' conduct violates the applicable Wage Order(s) by failing to pay

             5   minimum wages to employees. Plaintiff will also seek $50 for the initial pay period an

             6   -employee was underpaid, and $ 1 00 for each subsequent violation.

             7                                  TENTH CAUSE OF ACTION
                                  PAGA Civil Penalties for Failure to Provide Meal Periods
             8                 (By Plaintiff and Aggrieved Employees against Each Defendant)
             9           83.    Plaintiff incorporates the preceding paragraphs of this Complaint.

            IO           84.    By failing to provide uninterrupted meal periods of at least 30 minutes for shifts

            11   of five hours or more, which began before the end of the fifth hour of work, and a second meal

=           J2   period at least 3 0 m inutes for shifts of ten hours or more, which began before the end of the

�o_
Cll 2 o
            I3   tenth hour of work, Defendants willfully violated Labor Code sections 226. 7 and 5 1 2 and the
� ,s N
� Ji � I 4       applicable Wage Order(s).
:, .., u
0 u •
� � -� 1 5               85.    By failing to pay employees one hour o f pay at their regular rate of
:z u 0
�:c lll l   16   compensation for each workday a meal period was not provided, Defendants willfully violated

            17   Labor Code sections 226.7 and 5 1 2, and the applicable Wage Order(s).

            18           86.    During the PAGA Period, Defendants failed to provide compliant meal periods.

            19   Plaintiff will seek penalties of $ 100 for the initial pay period an employee was underpaid, and

            20   $200 for each subsequent violation. Labor Code § 2699(t)(2).

            21                             ELEVENTH CAUSE OF ACTION
                        PAGA Civil Penalties for Failure to Authorize and Permit Paid Rest Periods
            22              (By Plaintiff and Aggrieved Employees against Each Defendant)
            23           87.    Plaintiff incorporates the preceding paragraphs of this Complaint.

            24           88.    By failing to authorize and permit a rest period of at least IO minutes for every

            25   four (4) hours or major fraction thereof worked per day, Defendants willfully violated

            26   provisions of Labor Code section 226.7 and the applicable Wage Order(s).

            27           89.    By failing to pay employees one hour of pay at their regular rate of

            28   compensation for each day a compliant rest period was not authorized and permitted,

                                                              - I5 -
                 First Amended Complaint                                                   Case No. RG21 092756
                                           •                                            •
                   Defendants willfully violated the provisions of Labor Code section 226.7 and the applicable

              2    Wage Order(s).

              3              90.   During the applicable statutory period, Defendants failed to provide rest periods.

              4    Plaintiff will seek penalties of $100 for the initial pay period an employee was underpaid, and

              5    $200 for each subsequent violation. Labor Code § 2699(f)(2).

              6                                 TWELFTH CAUSE OF ACTION
                             PAGA Civil Penalties for Failure to Reimburse Business-Related Expenses
              7                 (By Plaintiff and Aggrieved Employees against Each Defendant)
              8              91.   Plaintiff incorporates the preceding paragraphs of this Complaint.

              9              92.   By failing to reimburse Plaintiff and other aggrieved employees for their

             10    business-related expenses, including personal cell phon·e expenses, Defendants willfully

             11    violation Labor Code section 2802.

             12              93.   During the applicable statutory period, Defendants failed to reimburse business-

� g o 13           related expenses. Plaintiff will seek penalties of $ 1 00 for the initial pay period an employee
� r;: N
>gc: :�� a.< 1 4   was underpaid, and $200 for each subsequent violation. Labor Code § 2699(f)(2).
::, ., u
::c � g, 1 5
0 "
� Cf.) .!!                                   THIRTEENTH CAUSE OF ACTION
:z v,
   UC
<     C                  PAGA Civil Penalties for Failure to Provide Accurate Itemized Wage Statements
"' "' ., 1 6
        �
,.J O
                               (By Plaintiff and Aggrieved Employees against Each Defendant)
             17              94.   Plaintiff incorporates the preceding paragraphs of this Complaint. ,

             18              95.   Every employer must, semimonthly or at the time of each payment of wages,

             19    furnish each of its employees an accurate itemized statement in writing showing, among other

             20    things, total hours worked and the name of the legal entity that is the employer. Labor Code §

             21    226(a).

             22              96.   Defendants intentionally and willfully violated Section 226 by providing wage

             23    statements to employees that did not accurately reflect all required information, including but

             24    not lim ited to total hours worked and the name of the legal entity that is the employer.

             25              97.   Labor Code section 226.3 provides for civil penalties for violations of Section

             26    226. Plaintiff seeks civil penalties of $250 for the initial violation and $1 ,000 for each

             27    subsequent violation. Labor Code § 226.3.

             28    ///

                                                                 - 16 -
                   First Amended Complaint                                                    Case No. RG2 1 092756
                             •                                           •
                             FOURTEENTH CAUSE OF ACTION
          PAGA Civil Penalties for Failure to Timely Pay Wages Due Upon Separation of
 2                                        Employment
               (By Plaintiff and Aggrieved Employees against Each Defendant)
 3
 4          98.      Plaintiff incorporates the preceding paragraphs of this Complaint.

 5          99.      Labor Code sections 201 -202 require employers to pay wages earned by

 6   employees within certain times. Defendants had a consistent and uniform policy, practice, and

 7   procedure of willfully failing to pay the earned wages of Defendants' fonner employees. An

 8   employer that willfully fails to timely pay all final wages must, as a statutory penalty, pay an

 9   employee's wages for 30 days, or until back wages are paid in full. Labor Code section 203.

JO          1 00 .   Defendants failed to pay Plaintiff and other aggrieved employees all final wages,

11   including minimum and overtime wages, and meal and rest period premium wages, as required
     by Labor Code sections 20 1 -202.
             I01 .   Defendants failed to pay Plaintiff and other aggrieved employees penalties due
     them based on Defendants' failure to pay all final wages in a timely manner as required by
     Labor Code section 203. Plaintiff will seek penalties of $100 for .the initial pay period an
     employee was not reimbursed, and $200 for each subsequent violation.
                                         PRAYER FOR RELIEF

18          WHEREFORE, Plaintiff prays for the following relief on behalf of himself and the
J9   Plaintiff Class against Defendants:

20                   Certification of this action as a class action and appointment of Plaintiff and

21   Plaintiffs counsel to represent the Plaintiff Class;

22          2.       Provision of class notice to members of the Plaintiff Class as defined above;

23          3.       A declaratory judgment that Defendants knowingly and intentionally violated:

24                   a.     California Labor Code sections 5 1 0 and 1 1 94 by failing to pay

25                           minimum and overtime wages;

26                   b.     California Labor Code sections 226.7 and 5 12 by failing to provide

27                          meal and rest periods;

28                   C.     California Labor Code section 2802 by failing to reimburse necessary

                                                     - 17-
     First Amended Complaint                                                    Case No. RG2 I 092756
                                             •                                          •
                                            business-related expenses;
                2                    d.     California Labor Code section 226 by failing to provide accurate,
                3                           itemized wage statements;
                4                    e.     California Labor Code section 203 by failing to pay waiting time
                5                           penalties; and
                6                    f.     California Business and Professions Code sections 1 7200, et seq. by
                7                           engaging in unlawful or unfair business practices.
                8            4.      That Defendants be permanently enjoined from engaging in the unlawful or
                9 ·unfair acts and practices alleged;
              JO             5.      An order requiring Defendants to pay restitution of all amounts owed to Plaintiff
              11     and members of the Plaintiff Class, in an amount according to proof, pursuant to California
              12     Business and Professions Code section 17203;

�U, gN -O 13                 6.      That this action be maintained as a Representative Action under the PAGA, and
'd u N
> ·'; 0\
a! "'   <     14     Plaintiff and his counsel be provided with all enforcement capability as if the action were
::, ., u
:c),,( c,nt ._: 15
0 u •
                     brought by the California Division of Labor Standards Enforcement;
:z u        Cl
< "' �
tij � �       16             7.      For recovery of all civil penalties permitted by Labor Code section 2699, for
0
u
              17     unpaid minimum and overtime wages pursuant to Labor Code section 1 1 94, according to proof;
              18             8.      For recovery of civil penalties permitted by Labor Code section 2699, for unpaid
              19     meal period premiums earned pursuant to Labor Code section 226. 7, according to proof;
             20             9.       For recovery of civil penalties permitted by Labor Code section 2699 for unpaid
             21      rest period premiums earned pursuant to Labor Code section 226.7, according to proof;
             22              1 0.    For recovery of all civil penalties as permitted by Labor Code section 2699, for
             23      failing to reimburse all necessary business-related expenses incurred, pursuant to Labor Code
             24      section 2802;
             25              11.     For recovery of civil penalties permitted by Labor Code section 2699, for
             26      inaccurate itemized wage statements pursuant to Labor Code sections 226 and 226.3, according
             27      to proof;
             28              12.     For recovery of civil penalties permitted by Labor Code section 2699(t)(2) for

                                                                   - I8 -
                     First Amended Complaint                                                     Case No. RG21 092756
                            •                                              •
     failing to timely pay all final wages due pursuant to Labor Code sections 201-202;
 2          I 3.    For recovery of civil penalties permitted by Labor Code section 2699(f)(2) for
 3   failing to pay statutory waiting time penalties due pursuant to Labor Code section 203;
 4          1 4.    For the Plaintiff to be recognized by the Court as serving as a Representative of
 5   the LWDA, that he be deemed an "aggrieved employee," and that he be awarded some form of
 6   enhanced compensation for bringing this action should he prevail and provide benefit to the
 7   State of California or other "aggrieved employees," subject to the Court's discretion
 8          15.     Compensatory damages according to proof;
 9          1 6.    Statutory damages as provided under the Labor Code;
10          17.     Liquidated damages as provided under the Labor Code;
II          1 8.    Pre-judgment interest on all sums collected;
12          19.     Reasonable attorneys' fees and costs, pursuant to California Code of Civil
     Procedure section 1 021 .5, and the California Labor Code, or other applicable law;
            20.     Costs of suit; and,
            21.     Such other relief as the Court may deem appropriate.
16   Dated: May 10, 2021                            COHELAN KHOURY & SINGER
17                                                  By    · ��
                                                             - ----
18
19                                                          Rosemary C. Khoury, Esq.
                                                    Attorneys for Plaintiff Gregory Horowitz, on
20                                                  behalf of himself and all others similarly situated
21                                   DEMAND FOR JURY TRIAL
22          Plaintiff demands a jury trial of all claims triable as of right by jury.
23   Dated: May 1 0, 2021                           COHELAN KHOURY & SINGER
24
                                                                      ,· : �
25                                                  By:_: ' ,
                                                           M/cha ·. D. inger, Esq.
26                                                         Jei.' Geraci, Esq.
                                                           Rosemary C. Khoury, Esq.
27                                                  Attorneys for Plaintiff Gregory Horowitz, on
                                                    behalfofhimselfand all others similarly situated
28

                                                    • 19 •
     First Amended Complaint                                                      Case No. RG21 092756
•       •




EXHIBIT 1
                                               •
                                               COHELAN KHOURY & SINGER
                                                                                                      •
                                                     A PARTNERSHIP OF PROFESSIONAL LAW CORPORATIONS


TIMOTHY D. COHELAN, APLC•                                      ATTORNEYS AT LAW                           JEFF GERACI
!SAM C. KHOURY, APC                                                                                       J. JASON HILLt
DIANA M. KHOURY, APC                                      605 "C" STREET, SUITE 200                       KRISTINA OE LA ROS A
MICHAEL D. SINGER, APLC•                              SAN DIEGO, CALIFORNIA 92 101-5305                   ROSEMARY C. KHOURY

(•Also admi11cd i11 1hc District ofColumbia)               Telephone: (619) 595-3001                      (t Also admined in Illinois)
(•Also :idmi1tcd in Colorado)                               Facsimile: (619) 59.5-3000
                                                                   www ckslaw.cnm

                                                                March 4, 2021

                                       NOTICE OF LABOR CODE VIOLATIONS PURSUANT TO
                                         CALIFORNIA LABOR CODE SECTIONS 2698, et seq.

            NOTICE VIA ONLINE SUBMISSION
            California Labor and Workforce Development Agency
            https://www.dir.ca.gov/Private-Attorneys-General-Act/Private-Attorneys-General-Act.html

            Via Certified U.S. Mail with Return Receipt
            SkyWest Airlines, Inc.                                          SkyWest Airlines, Inc.
            444 S. River Rd.                                                c/o Corporate Creations Network, Inc.
            St. George, UT 84790                                            4640 Admiralty Way, 5th Floor
                                                                            Marina Del Rey, CA 90292

                         Re:         Notice by Gregory Horowitz, on behalf of himself and all similarly-aggrieved
                                     California employees of SkyWest Airlines, Inc., as an individual and as a
                                     proposed Representative of the State of California

            Dear PAGA Administrator:

                    Gregory Horowitz ("Claimant") intends to bring a Private Attorneys General Act
            ("PAGA") action against SkyWest Airlines, Inc. ("SkyWest") on behalf of all other aggrieved
            employees. In this notice, "aggrieved employees" means all non-exempt California employees
            subject to the policies and practices described below, including, but not limited to, pilots.

                                                             Factual Statement

                    Gregory Horowitz was a commercial airline pilot for SkyWest based at Los Angeles
            International Airport ("LAX") for over four years until his employment ended in August of
            2020. Claimant's work time was denominated "duty time," defined by SkyWest as "[t]he time
            beginning at the report for duty time and terminating at the release from duty time." Duty time
            began when Claimant arrived at the airport and clocked in using his cell phone and ended when
            Claimant left the airport and clocked out using his cell phone. Within Claimant's duty time there
            were "block times," essentially his actual flight times. Block time began when the brakes of the
            airplane released and pushback began and ended when the airplane's parking break was set and
            the doors opened for deplaning.

                    In 201 9, as a "First Officer ERJ," Claimant's block time was compensated at roughly $60
            per hour. In 2020, as a "Captain ERJ," Claimant's block time was compensated at roughly $1 1 0
            per hour. Claimant also received reserve pay when "on-call." All other time under SkyWest's
            control, including time going through TSA security checks, was not compensated.
                          •
CA Labor & Workforce Development Agency
                                                                     •
SkyWest Airlines, Inc.
Re: Gregory Horowitz
March 4, 2021
Page 2
        Claimant was paid overtime when his actual block time exceeded his scheduled block
time. For example, if Claimant was scheduled for six hours of block time, but his block time was
actually seven hours due to flight delays, circling, or bad weather conditions, he would be paid
one hour of overtime. Claimant's overtime was paid at less than one and one-half times his base
hourly rate for block time. In addition, Claimant and other aggrieved employees were not paid
overtime based on all duty hours worked in excess of eight per day or forty per week. Although
Claimant and other aggrieved employees received non-discretionary bonuses, these were not
included in the regular rate when calculating overtime pay.

       SkyWest did not provide off-duty meal periods of 30 minutes before the end of the fifth
hour of Claimant's and other aggrieved employees' shifts. For example, Claimant often had to
rush from one scheduled flight to the next. Claimant could usually eat something quickly
between flights, but could not take a 30-minute meal break. It was also not possible for Claimant
and aggrieved employees to be relieved of all duties for full I 0-minute rest periods.

        Claimant was required to use his personal cell phone regularly to: clock in when arriving
at the airport; clock out when leaving the airport; and, make and receive calls from air traffic
controllers, maintenance crews, and dispatch. Claimant and aggrieved employees were not
reimbursed for cell phone expenses.

       Wage statements issued to Claimant and aggrieved employees by SkyWest did not
display the correct number of hours worked, all hourly rates in effect each pay period and the
number of hours worked at each rate, nor the name of the legal entity that was the employer.

     Summarizing the claims on behalf of Mr. Horowitz and all other aggrieved employees of
SkyWest, SkyWest failed to:

       1 . Pay at least minimum wages for all hours worked;
       2. Pay overtime premium wages for all hours worked in excess of eight hours per day or
          forty hours per week;
       3. Pay the correct overtime rate for all overtime hours worked;
       4. Provide meal periods;
       S. Authorize and permit rest periods;
       6. Reimburse for necessary work-related cell phone expenses;
       7. Provide compliant wage statements; and
       8. Timely pay all wages owed at separation from employment.

      Labor Code §§ 218.5. 5102 and 1194 (Minimum, Regular, and Overtime Wages)
       Labor Code sections 21 8.5, 5 1 0, and 1 194 require employers to pay at least minimum
wage for all hours worked, overtime wages for hours worked over eight per day or forty per
week, and double time wages for hours over twelve per day. Overtime wages must be paid at
                          •
CA Labor & Workforce Development Agency
                                                                       •
SkyWest Airlines, Inc.
Re: Gregory Horowitz
March 4, 2021
Page 3
one-and-one half times the employees' regular rate, which must incorporate non-discretionary
bonuses.

       Because of SkyWest's policies and practices, Claimant and other aggrieved employees
were not paid wages for hours worked outside of block time and were not paid overtime wages at
one and one-half times the regular rates of pay, as set forth above.

        Labor Code §§ 512 and 226.7 (Meal and Rest Periods and Premium Wages)
        Employers must provide employees a 30-minute, uninterrupted meal period "after no
more than five hours of work," and "a second meal period after no more than 1 0 hours work."
Brinker Restaurant Corp. v. Superior Court, 53 Cal. 4th I 004, I 049 (2012). If meal breaks are
late, missed, or short, the employer is liable for an hour of pay at the employee's regular rate
("premium wages"). Labor Code § 226.7. Likewise, employers must authorize and permit a 1 0-
minute, uninterrupted rest period for every 4 hours, or major fraction thereof, that an employee
works; if the rest period is too short, interrupted, or not authorized or permitted, the employer is
liable for an hour of pay at the employee's regular rate ("premium wages"). Labor Code § 226.7.

       Because of SkyWest's policies and practices, Claimant and other aggrieved employees
did not receive compliant meal and rest periods, including second meal periods and third rest
periods where applicable. Premium wages were not paid for non-compliant breaks.

                   Labor Code § 2802 (Business Expense Reim bursement)
       An employer must reimburse its employees for necessary business-related expenses.
Labor Code § 2802. SkyWest had a policy and practice not to reimburse Claimant and other
aggrieved employees for necessary use of their personal cell phones for work.

                             Labor Code § 226 (Wage Statements)
        California employers are required to provide itemized wage statements showing, among
other things, "total hours worked by the employee," "the name and address of the legal entity
that is the employer," and "all applicable hourly rates in effect during the pay period and the
corresponding number of hours worked at each hourly rate by the employee." Labor Code §§
226(a)(2), (8), (9).

        SkyWest had a policy and practice to provide wage statements that did not show the
correct number of hours worked, all hourly rates in effect each pay period and the number of
hours worked at each rate, nor the name of the legal entity that is the employer.

                             Labor Code §§ 201-203 (Final Wages)
        An employer must pay all wages due to involuntarily terminated employees at the time of
termination, or within 72 hours to employees voluntarily terminating. Labor Code § 20 I . If an
employer willfully fails to timely pay all final wages, the wages continue at the same rate for up
to 30 days, until paid.
                          •
CA Labor & Workforce Development Agency
                                                                      •
SkyWest Airlines, Inc.
Re: Gregory Horowitz
March 4, 2021
Page 4

         As a result of its failure to pay all wages earned described above, SkyWest failed to pay
all final wages due to Claimant and other aggrieved employees and violated Sections 201-203.

                                           Conclusion
        Claimant requests the Labor and Workforce Development Agency ("LWDA'') initiate
enforcement for the violations described above against SkyWest. If the LWDA does not pursue
enforcement, Mr. Horowitz will pursue claims for statutory penalties and seek all remedies
available for SkyWest's violations of the Labor Code and applicable Industrial Welfare
Commission Wage Order, including all available penalties set forth in Labor Code section
2699(t).

                                             Very truly yours,
                                             COHELAN KHOURY & SINGER


                                            . . Ml{'
                                                i:,'-t;1�.
                                                Jeraci, Esq.
                                                    -
                                              �-�
cc (via email only):
Emil Davtyan, Esq.
DAVTYAN LAW FIRM, INC.
880 E. Broadway
Glendale, CA 91 205
Emil@DavtyanLaw.com
                                                                                                                                                                           CM 01 0   -
     ATTORNEY OR PAR1Y \MTHOUT ATTORNEY (Name, State Bar number. and addresst                                                   FOR COURT USE ONLY
 - Jeff Geraci (SBN 1 5 1 5 1 9)
   COHELAN KHOURY & SINGER
   605 C Street, Suite 200
   San Diego, CA 92 1 0 1                                                                                             ENDORSED
          TELEPHONE NO.6 I 9-595-300 I        FAX NO. 6 1 9-595-3000                                                    FILED
     ATTORNEYFOR /NamerPlaintiff GREGORY HOROWITZ                                                                   ALAMEDA COUNTY
 SUPERIOR COURT OF CALIFORNIA, COUNTY OF Alameda
     STREET ADDRESS: 1 225 Fallon Street
     MAILING ADDRESS· 1 225 Fa lion Street                                                                                    MAR 2 2 2021
    CITY AND ZIP CODE: Oakland, CA 946 1 2
        BRANCH NAME. Rene C. Davidson Courthouse
                                                                                                             CLERK Or I Mt: -,vn:HIUH COURT
     CASE NAME:
                                                                                                             By ��QB�L GOSPEL
     Horowitz v. SkvWcst Airlines                                                                                                                                Deputy
         CIVIL CASE COVER SHEET                                                                               CASE N��;B�J\                                                  ,,
                                                          Complex Case Designation                                              f.'j
                                                                                                                                         1 (') {) �) ,.
                                                                                                                                                                ., :,·-�

                                    D
                                                                                                                                 �'
                                                                                                   •:: .
                                                                                                                                             l)
                                                               D                     D
                                                                                                                                t

 [lJ Unlimited                 Limited                                                             ;i •.\ '0.:..)               t .,•,   L        'j {,.., ..      ,. :· ·� ,:-.i-
     (Amount                   (Amount                     Counter              Joinder
                                                                                             JUDGE
     demanded                  demanded is          Filed with first appearance by defendant
     exceeds $25,000)          $25,000 or less)          (Cal. Rules of Court, rule 3.402)    DEPT:
                                   Items 1-6 below must be completed (see mstrucflons on page 2).
       Check one box below for the case type that best describes this case:
       Auto Tort                                             Contract                                  Provisionally Complex Civil Litigation
       D      Auto (22)                                     D Breach of contracVwarranty (06)          (Cal. Rules of Court, rules 3.400-3.403)
       D      Uninsured motorist (46)                       D Rule 3.740 collections (09)              D Antitrust/Trade regulation (03)
      Other Pl/PD/WO (Personal Injury/Property              D Other collections (09)                   D Construction defect ( 1 0)
      Damage/Wrongful Death) Tort                           D Insurance coverage (18)                  D Mass tort (40)
      D     Asbestos (04)
                                                            D other contract (37)                      D Securities litigation (28)
      D Product liability (24)                              Real Property                              D Environmental/Toxic tort (30)
      D Medical malpractice (45)                            D Eminent domain/Inverse                   D above
                                                                                                         Insurance coverage claims arising from the
      D Other Pl/PD/WO (23)                                       condemnation (14)                             listed provisionally complex case
      Non-Pl/PD/WO (Other) Tort                             D Wrongful eviction (33)                         types (41)

      D Business torVunfair business practice (07)          D Other real property (26)                 Enforcement of Judgment
      D Civil rights (08)                                    Unlawful Detainer                         D Enforcement of judgment (20)
      D Defamation (13)                                     D Commercial (31)                          Miscellaneous Civil Complaint
      D Fraud (16)                                          D Residential (32)                         D RICO (27)
      D Intellectual property (19)                          D Drugs (38)                               D Other complaint (not specified above} (42)
      D Professional negligence (25)                        Judicial Review·
                                                            D Asset forfeiture (05)
                                                                                                       Miscellaneous Civil Petition
      D Other non-Pl/PD/WO tort (35)                                                                   D
      Employment                                            D Petition re: arbitration award ( 1 1 )   D
                                                                                                             Partnership and corporate governance (21)

      D Wrongful termination (36)
                                                                                                             Other petition /not specified above} (43)
                                                            D Writ o f mandate (02)
      [Z]     Other employment ( 1 5)                               Other ·udicial review 39
2. This case         is           is not    complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
   factors requiring exceptional judicial management:
   a.     D Large number of separately represented parties          d. [lJ Large number of witnesses
   b. W     Extensive   motion practice  raising difficult or novel e.            D
                                                                           Coordination with related actions pending in one or more courts
            issues that will be time-consuming to resolve                  in other counties, states, or countries, or in a federal court
   c. [lJ Substantial amount of documentary evidence                f.            D
                                                                           Substantial postjudgment judicial supervision
3.     Remedies sought (check all that apply): a.[Z] monetary b. [lJ nonmonetary; declaratory or injunctive relief                                     c.   D punitive
4.     Number of causes of action {specify): Eight (8)
5.     This case [Z] is             D
                                    is not a class action suit.
6.     If there are any known related cases, file and serve a notice of related case. (You may use form CM-015.)
Date: March 22, 2021
Jeff Geraci                                                                                 r---... AJ A (}A               ,
           (T YPE OR PRINT NAME)
                                                                                       -►---'--,_·">::s
                                                                                                  ,r.,-(i'1�1+!��
                                                                                                                --
                                                                                                                 P
                                                                                                                F AR--ORATT�RNEY FOR PART Y)
,----------'--'-------------     ,.,.=="",,.,___,,                                                                     TY

                                 N OTl C E
  • Plaintiff must file this cover sheet with the first paper filed in the action or proc,.,.,,:,ng (except small claims cases or cases filed
    under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
    in sanctions.
  • File this cover sheet in addition to any cover sheet required by local court rule.
  • If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
    other parties to the action or proceeding.
  • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes onlv.
                                                                                                                                                                           Paa• 1 of 2
                                                                                                                 Cal. Rules of COUft. rules 2.30. 3.220. 3.400-3.403. 3.740:
Form Adopted for Mandatory Use
  Judicial Council r:J California
                                                            CIVIL CASE COVER SHEET                                       Cal. Standarcb of Jud1ciel Adminislration, std. 3. 10
  CM-010 (Rev. July 1. 2007)                                                                                                                           www.c0Ul1in/o.ca.gov
                                                                                                                                          CM-01 0
                                          INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you m ust
complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1 . This information will be used to compile
statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1 , you must check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1 ,
check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
To Parties in Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined as an action for recovery of money
owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in
which property, services, or money was acquired on credit. A collections case does not include an action seeking the following: (1) tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3. 740.
To Parties i n Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintiffs designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
the case is complex.
                                                           CASE TYPES AND EXAMPLES
Auto Tort                                         Contract                                          Provisionally Complex Civil Litigation (Cal.
   Auto (22)-Personal Injury/Property                Breach of Contract/Warranty (06)               Rules of Court Rules 3.400-3.403)
        Damage/Wrongful Death                            Breach of Rental/Lease                          Antitrust/Trade Regulation (03)
    Uninsured Motorist (46) (if the                          Contract (not unlawful detainer             Construction Defect (10)
           case involves an uninsured                              or wrongful eviction)                 Claims Involving Mass Tort (40)
           motorist claim subject to                      Contract/Warranty Breach-Seller                Securities Litigation (28)
           arbitration, check this item                       Plaintiff (not fraud or negligence)        Environmental/Toxic Tort (30)
           instead of Auto)                               Negligent Breach of Contract/                  Insurance Coverage Claims
Other Pl/PD/WO (Personal Injury/                              Warranty                                       (arising from provisionally complex
Property Damage/Wrongful Death)                           Other Breach of Contract/Warranty                  case type listed above) (41)
Tort                                                 Collections (e.g., money owed, open             Enforcement of Judgment
    Asbestos (04)                                         book accounts) (09)                           Enforcement of Judgment (20)
         Asbestos Property Damage                         Collection Case-Seller Plaintiff                  Abstract of Judgment (Out of
         Asbestos Personal Injury/                        Other Promissory Note/Collections                     County)
              Wrongful Death                                  Case                                          Confession of Judgment (non­
     Product Liability (not asbestos or               Insurance Coverage (not provisionally                      domestic relations)
         toxic/environmental) (24)                        complex) (18)                                      Sister State Judgment
     Medical Malpractice (45)                             Auto Subrogation                                   Administrative Agency Award
         Medical Malpractice-                             Other Coverage                                        (not unpaid taxes)
               Physicians & Surgeons                 Other Contract (37)                                     Petition/Certification of Entry of
         Other Professional Health Care                   Contractual Fraud                                      Judgment on Unpaid Taxes
               Malpractice                                Other Contract Dispute                             Other Enforcement of Judgment
                                                  Real Property                                                   Case
    Other PI/PD/WD (23)
         Premises Liability (e.g., slip               Eminent Domain/Inverse                         Miscellaneous Civil Complaint
               and fall)                                  Condemnation (14)                             RICO (27)
         Intentional Bodily Injury/PD/WO             Wrongful Eviction (33)                             Other Complaint (not specified
                                                                                                             above) (42)
               (e.g., assault, vandalism)            Other Real Property (e.g., quiet title) (26)
         Intentional Infliction of                                                                           Declaratory Relief Only
                                                          Writ of Possession of Real Property                Injunctive Relief Only (non-
               Emotional Distress                         Mortgage Foreclosure
         Negligent Infliction of                                                                                 harassment)
                                                          Quiet Title
               Emotional Distress                                                                            Mechanics Lien
                                                          Other Real Property (not eminent
         Other PI/PD/WD                                                                                      Other Commercial Complaint
                                                          domain, landlord/tenant, or
                                                                                                                 Case (non-torl/non-complex)
Non-PI/PD/WD (Other) Tort                                 foreclosure)
                                                                                                             Other Civil Complaint
    Business Tort/Unfair Business                 Unlawful Detainer                                              (non-torllnon-complex)
        Practice (07)                                 Commercial (31)
                                                                                                     Miscellaneous Civil Petition
    Civil Rights (e.g., discrimination,               Residential (32)                                  Partnership and Corporate
        false arrest) (not civil                     Drugs (38) (if the case involves illegal                Governance (21)
         harassment) (08)                                 drugs, check this item; otherwise,            Other Petition (not specified
    Defamation (e.g., slander, libel)                     report as Commercial or Residential)               above) (43)
          (13)                                    Judicial Review                                            Civil Harassment
    Fraud (1 6)                                      Asset Forfeiture (05)                                  Workplace Violence
    Intellectual Property (19)                       Petition Re: ArMration Award ( 1 1 )                    Elder/Dependent Adult
    Professional Negligence (25)                     Writ of Mandate (02)                                         Abuse
        Legal Malpractice                                 Writ-Administrative Mandamus                       Election Contest
        Other Professional Malpractice                    Writ-Mandamus on Limited Court                     Petition for Name Change
               (not medical or legaQ                         Case Matter                                     Petition for Relief From Late
    Other Non-PI/PD/WD Tort (35)                          Writ-Other Limited Court Case                           Claim
Employment                                                   Review                                          Other Civil Petition
   Wrongful Termination (36)                          Other Judicial Review (39)
   Other Employment (15)                                  Review of Health Officer Order
                                                          Notice of Appeal-Labor
                                                             Commissioner Appeals
CM-010 [Rev. July 1, 2007]                                                                                                                   Page 2 of 2
                                                      CIVIL CASE COVER SHEET
                                                                            Un ified Rule,'> of the Superior Coul'/ o{Cali[ornia, County of Alameda
      F. ADDENDUM TO CIVIL CAS
 Short Title:                                                                                                     Case Number:
    HOROWITZ v . SKYWEST AIRLINES , INC .
                                                          CIVIL CASE COVER SHEET ADDENDUM
                                    THIS FORM IS REQUIRED IN ALL NEW UN LIMITED CIVIL CASE FILINGS I N THE
                                                SUPERIOR COURT OF CALIFORNIA, COUNTY OF ALAMEDA
                                                                                       [   ] H ayward Hall of J ustice (447)
 [ XJ Oakland, Rene C. Davidson Alameda County Courthouse (446)                        [   ] Pleasanton, Gale-Schenone Hall of Justice (448)



Auto Tort                  Auto tort (22)                           l I      34     Auto tort (G)
                                                                   Is this an uni nsured motorist case?                    no
Other Pl /PD /             Asbestos (04)                           [ I       75    Asbestos (D)
WO Tort                    Product liability (24)                  [         89    Product liability (not asbestos or toxic tort/environmental) (G)
                           Medical malpractice (45)                [ I       97    Medical malpractice (G)
                           Other Pl/PD/WO tort (23                 I         33    Other Pl/PD/WO tort (G)
                           Bus tort / unfair bus. practice (07)     [   I    79    Bus tort I unfair bus. practice (G)
                           Civil rights (08)                       [    I    80    Civil rights (G)
                           Defamation (13)                         [    I    84     Defamation (G)
                           Fraud (16)                              [    I    24    Fraud (G)
                           Intellectual property (19)              l    I    87     Intellectual property (G)
                           Professional negligence (25)            l    I    59    Professional negligence - non-medical (G)
                       Other non-Pl/PD/WO tort (35                           03    Other non-PI/PDNVD tort G
                       Wrongful termination (36)                             38    Wrongful termination (G)
                       Other employment ( 15)                                85    Other employment (G)
                                                                             53    Labor comm award confirmation
                                                                             54    Notice of a eal • L.C.A.
Contract               Breach contract / Wrnty (06)                          04    Breach contract I Wrnty (G)
                       Collections (09)                                      81    Collections (G)
                           Insurance coverage ( 1 8)                         86    Ins. coverage • non-complex (G)
                       Other contract 3                                      98    Other contract G
Real Property          Eminent domain / Inv Cdm (14)                         18    Eminent domain / Inv Cdm (G)
                       Wrongful eviction (33)                                17    Wrongful eviction (G)
                                                    26                       36
Unlawful Detainer      Commercial (31)                                       94    Unlawful Detainer - commercial            Is the deft. In possession
                       Residential (32)                                      47    Unlawful Detainer • residential           of the property?
                       Dru s 38                                              21    Unlawful detainer · drugs                I I Yes I I N o
Judicial Review        Asset forfeiture (05)                                 41    Asset forfeiture
                       Petition re: arbitration award ( 1 1 )                62    Pet. re: arbitration award
                       Writ of Mandate (02)                                  49    Writ of mandate
                                                                   Is this a CEQA action (Publ.Res.Code section 21 000 et seq) [ ) Yes [ ] N o
                       Other ·udicial review 39                             64   Other ·udicial review
Provisionally          Antitrust / Trade regulation (03)           [ I       77    Antitrust / Trade regulation
Complex                Construction defect (10)                    l I       82    Construction defect
                       Claims involving mass tort (40)               I       78    Claims involving mass tort
                       Securities litigation (28)                  [ I       91    Securities litigation
                       Toxic tort / Environmental (30)             [ I       93    Toxic tort / Environmental
                                                          e 41               95    Ins covrg from complex case type
Enforcement of                                                               19    Enforcement of judgment
Judgment                                                                     08    Confession of ·ud ment
Misc Complaint         RICO (27)                                             90    RICO (G)
                       Partnership / Corp. governance (21)                   88    Partnership / Corp. governance (G)
                       Other com taint 42                                    68                            G
Misc. Civil Petition   Other petition (43)                                  06     Change of name
                                                                             69    Other etition
       202- 1 9 (5/1/00)                                                                                                                          A-1 3
,
    r Cohelan Khoury & S inger                         l          r Skywest Airlines, INC.                          l
      Attn: Geraci, Jeff
      605 C Street
      Suite 200
    L San Diego, CA 921 0 1                            j          L                                                 J

                        Superior Court of California, County of Alameda
                         Rene C. Davidson Alameda County Courthouse

     Horowitz                                                               No. RG21092756
                                        Plaintifl7Petitioner(s)
                               vs.
     Sk   est Airlines, INC.                                            NOTICE OF HEARING
                                     Defendant/Respondent(s)
                        Abbreviated Title




                                                                                                 -L-��:�:;:.:·-�=�- �<:\� ;. - �_- _j
                To each party or to the attorney(s) of record for each party herein:
                Notice is hereby given that the above-entitled action has been set for:               cr ,, ��:� ../\ q ,_. , ,�-··1 r.1v
                                      Complex Determination Hearing
                                      Complex Determination Hearing
                You are hereby notified to appear at the following Court location on the date and
                time noted below:
       Complex Determination Hearing:
       DATE: 04/28/2021 TIME: 09:00 AM DEPARTMENT: 2 1
       LOCATION: Administration Building, Fourth Floor
                   1221 Oak Street, Oakland
       Complex Detennination Hearing:
       DATE: 06/02/2021 TIME: 09:00 AM DEPARTMENT: 2 1
       LOCATION: Administration Building, Fourth Floor
                   1 22 1 Oak Street, Oakland


          Pursuant to California Rules of Court, Rule 3.400 et seq. and Local Rule 3.250 (Unified Rules of
          the Superior Court, County of Alameda), the above-entitled matter is set for a Complex Litigation
          Determination Hearing and Initial Complex Case Management Conference.

          Department 2 1 issues tentative rulings on DomainWeb (www.alameda.courts.ca.gov/domainweb).
          For parties lacking access to DomainWeb, the tentative ruling must be obtained from the clerk at
          (51 0) 267-693 7. Please consult Rule 3 .30(c) of the Unified Rules of the Superior Court, County
          of Alameda, concerning the tentative ruling procedures for Department 2 1 .

          Counsel or party requesting complex litigation designation is ordered to serve a copy of this
          notice on all parties omitted from this notice or brought into the action after this notice was
          mailed.

          All counsel of record and any unrepresented parties are ordered to attend this Initial Complex
          Case Management Conference unless otherwise notified by the Court.

          Failure to appear, comply with local rules or provide a Case Management Conference statement
          may result in sanctions. Case Management Statements may be filed by E-Delivery, by submitting
          directly to the E-Delivery Fax Number (5 1 0) 267-5732. No fee is charged for this service. For
          further information, go to Direct Calendar Departments at
       http://apps.alameda.courts.ca.gov/domainweb.

       All motions in this matter to be heard prior to Complex Litigation Detennination Hearing must be
       scheduled for hearing in Department 2 1 .

       If the information contained in this notice requires change or clarification, please contact the
       courtroom clerk for Department 21 by e-mail at Dept2 1 @alameda.courts.ca.gov or by phone at
       (51 0) 267-6937.

       TELEPHONIC COURT APPEARANCES at Case Management Conferences may be available by
       contacting CourtCall, an independent vendor, at least 3 business days prior to the scheduled
       conference. Parties can make arrangements by calling (888) 882-6 878, or faxing a service request
       fonn to (888) 883-2946. This service is subject to charges by the vendor.


       Dated: 03/25/2021                    Chad Finke Executive Officer / Clerk of the Superior Court

                                                 By
                                                             �
                                                                                  Deputy Clerk
                                     CLERK'S CERTIFICATE OF MAILING
I certify that the following is true and correct: I am the clerk of the above-named court and not a party to
this cause. I served this Notice by placing copies in envelopes addressed as shown hereon and then by
sealing and placing them for collection, stamping or metering with prepaid postage, and mailing on the
date stated below, in the United States mail at Alameda County, California, following standard court
practices.
                  Executed on 03/26/202 1 .
                                                 By

                                                                                  Deputy Clerk
           Superior Court of California, County of Alameda
        Alternative Dispute Resolution (ADR) Information Packet

The person who files a civil lawsuit (plaintiff) must include the ADR Information Packet
with the complaint when serving the defendant. Cross complainants must serve the ADR
Information Packet on any new parties named to the action.

    The Court strongly encourages the parties to use some form of ADR before proceeding to
    trial. You may choose ADR by:
         •    Indicating your preference on Case Management Form CM- 1 1 0;
         •   Filing the Stipulation to ADR and Delay Initial Case Management Conference for
             90 Days (a local form included with the information packet); or
         •   Agree to ADR at your Initial Case Management Conference.

    QUESTIONS? Call (51 0) 89 1 -6055. Email adrprogram@alameda.courts.ca.gov
    Or visit the court's website at http://www.alameda.courts.ca.gov/adr

                               What Are The Advantages Of Using ADR?
•    Faster -Litigation can take years to complete but ADR usually takes weeks or months.
•    Cheaper - Parties can save on attorneys' fees and litigation costs.
•    More control andflexibility - Parties choose the ADR process appropriate for their case.
•    Cooperative and less stressful - In mediation, parties cooperate to find a mutually
     agreeable resolution.
•    Preserve Relationships - A mediator can help you effectively communicate your
     interests and point of view to the other side. This is an important benefit when you want
     to preserve a relationship.

                               What Is The Disadvantage Of Using ADR?
•    You may go to court anyway - If you cannot resolve your dispute using ADR, you may
     still have to spend time and money resolving your lawsuit through the courts.

                                  What ADR Options Are Available?
•    Mediation - A neutral person (mediator) helps the parties communicate, clarify facts,
     identify legal issues, explore settlement options, and agree on a solution that is acceptable
     to all sides.

     o Court Mediation Program: Mediators do not charge fees for the first two hours of
       mediation. If parties need more time, they must pay the mediator's regular fees.
ADR Info Sheet.Rev. 12/15/10                                                             Page I o/2
          Some mediators ask for a deposit before mediation starts which is subject to a refund
          for unused time.

     o Private Mediation: This is mediation where the parties pay the mediator's regular
       fees and may choose a mediator outside the court's panel.

•    Arbitration - A neutral person (arbitrator) hears arguments and evidence from each side
     and then decides the outcome of the dispute. Arbitration is less formal than a trial and the
     rules of evidence are often relaxed. Arbitration is effective when the parties want
     someone other than themselves to decide the outcome.

     o Judicial Arbitration Program (non-binding): The judge can refer a case or the
       parties can agree to use judicial arbitration. The parties select an arbitrator from a list
       provided by the court. If the parties cannot agree on an arbitrator, one will be
       assigned by the court. There is no fee for the arbitrator. The arbitrator must send the
       decision (award ofthe arbitrator) to the court. The parties have the right to reject the
       award and proceed to trial.

     o Private Arbitration (binding and non-binding) occurs when parties involved in a
       dispute either agree or are contractually obligated. This option takes place outside of
       the courts and is normally binding meaning the arbitrator's decision is final.

                         Mediation Service Programs In Alameda County
Low cost mediation services are available through non-profit community organizations.
Trained volunteer mediators provide these services. Contact the fo llowing organizations for
more information:


SEEDS Community Resolution Center
2530 San Pablo Avenue, Suite A, Berkeley, CA 94702-1 6 1 2
Telephone: (5 1 0) 548-2377 Website: www.seedscrc.org
Their mission is to provide mediation, facilitation, training and education programs in our
diverse communities - ,Services that .E,ncourage .E,ffective I!ialogue and ,Solution-making.


Center for Community Dispute Settlement
291 McLeod Street, Livermore, CA 9455 0
Telephone: (925) 373-1 03 5 Website: www.trivalleymediation.com
CCDS provides services in the Tri-Valley area for all of Alameda County.


For Victim/Offender Restorative Justice Services
Catholic Charities of the East Bay: Oakland
433 Jefferson Street, Oakland, CA 94607
Telephone: (5 1 0) 768-3 1 00 Website: www.cceb.org
Mediation sessions involve the youth, victim, and family members work toward a mutually
agreeable restitution agreement.




ADR Info Sheet.Rev. 12/15/10                                                             Page 2 of2
                                                                                                                                          ALA ADR-001
ATTORNEY OR PARTY VVITHOUT ATTORNEY (Name, State Bar number, andaddress)                                                    FOR COURT USE ONLY


          '
                       TELEPHONE NO.:                            FAX NO. (Optional):
              E-MAIL ADDRESS (Optional):
                ATTORNEY FOR (Name):

SUPERIOR COURT OF CALIFORNIA, ALAMEDA COUNTY
                     STREET ADDRESS:
                     MAILING ADDRESS:
                    CITY AND ZIP CODE:
                         BRANCH NAME

 PLAINTIFF/PETITIONER:
DEFENDANT/RESPONDENT:

                                                                                                             CASE NUMBER:

STIPULATION TO ATTEND ALTERNATIVE DISPUTE RESOLUTION (ADR)
AND DELAY INITIAL CASE MANAGEMENT CONFERENCE FOR 90 DAYS


                  INSTRUCTIONS: All applicable boxes must be checked, and the specified information must be provided.

      This stipulation is effective when:
      •       All parties have signed and filed this stipulation with the Case Management Conference Statement at least 1 5 days before the
              initial case management conference.
      •       A copy of this stipulation has been received by the ADR Program Administrator, 24405 Amador Street, Hayward, CA 94544 or
              Fax to (510) 267-5727.

1.    Date complaint filed: __________ An Initial Case Management Conference is scheduled for:

      Date:                                            Time:                                      Department:

2.    Counsel and all parties certify they have met and conferred and have selected the following ADR process (check one):

      D        Court mediation                 D   Judicial arbitration
      D        Private mediation               D   Private arbitration

3.   All parties agree to complete ADR within 90 days and certify that:
     a.       No party to the case has requested a complex civil litigation determination hearing;
     b.       All parties have been served and intend to submit to the jurisdiction of the court;
     c.       All parties have agreed to a specific plan for sufficient discovery to make the ADR process meaningful;
     d.       Copies of this stipulation and self-addressed stamped envelopes are provided for returning endorsed filed stamped copies to
              counsel and all parties;
     e.       Case management statements are submitted with this stipulation;
     f.       All parties will attend ADR conferences; and,
     g.       The court will not allow more than 90 days to complete ADR.

I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.

Date:

                                                                         ►---------------
                    (TYPE OR PRINT NAME)                                          (SIGNATURE OF PLAINTIFF)




Date:



                                                                          ►---------------
                                                                                                                                                     Pa e 1 of 2
 Form Approved for Mandatory Use
    Superior Court of California,          STIPULATION TO ATTEND ALTERNATIVE DISPUTE RESOLUTION (ADR)                                    Cal, Rules of Court,
                                                                                                                                         rule 3.221(aK4)
       CoU1ty ot Alameda
ALA ADR-001 INew January 1, 201OJ
                                           AND DELAY INITIAL CASE MANAGEMENT CONFERENCE FOR 90 DAYS
                  {TYPE OR PRINT NAME)                       {SIGNATURE OF ATTORNEY FOR PLAINTI FF)

                                                                                                                      ALA ADR-001
                                                                                                      CASE NUMBER.:
PLAINTIFF/PETITIONER:

DEFENDANT/RESPONDENT:



Date:



                                                         ►---------------
                  {TYPE OR PRINT NAME)                              {SIGNATURE OF DEFENDANT)



Date:



                                                         ►----------
                  {TYPE OR PRINT NAME)                              (SIGNATURE OF ATTORNEY FOR DEFENDANT)




                                                                                                                              Pa e 2 of 2
 Form Approved for Mandatory Use
    Superior Court of California,    STIPULATION TO ATTEND ALTERNATIVE DISPUTE RESOLUTION (ADR)                   Cal. Rules of Court,
                                                                                                                  rule 3.221(aX4)
       County of Alameda
ALA ADR-001 (New January 1. 201 OJ   AND DELAY INITIAL CASE MANAGEMENT CONFERENCE FOR 90 DAYS
   Cohelan Khoury & Singer
   Attn: Geraci, Jeff
   605 C Street
   Suite 200
   San Diego, CA 92 101

                    Superior Court of California, County of Alameda
                     Rene C. Davidson Alameda County Courthouse

 Horowitz                                                               No. RG2 1092756
                                   Plaintiff/Petitioner(s)
                                                                              Order
                         VS.
                                                                 Complaint - Other Employment
 S vest Airlines, INC.
                                Defendant/Respondent(s)
                   Abbreviated Title




The Complex Determination Hearing was set for hearing on 04/28/2021 at 09:00 AM in Department 2 1
before the Honorable Winifred Y . Smith. The Tentative Ruling was published and has not been
contested.
IT IS HEREBY ORDERED THAT:
The tentative ruling is affirmed as follows: COMPLEX DETERMINATION

The Court designates this case as complex pursuant to Rule 3 .400 et seq. of the California Rules of
Court. Counsel are advised to be familiar with the Alameda County Local Rules concerning complex
litigation, including Rule 3.250 et seq. An order assigning the case to one ofthe three complex judges
and an initial case management order will be issued.
COMPLEX CASE FEES
Pursuant to Government Code section 70616, any non-exempt party who has appeared in the action but
has not paid the complex case fee is required to pay the fee within ten days of the filing ofthis order.
The complex case fee is $1,000 for each plaintiff or group of plaintiffs appearing together and $1,000
PER PARTY for each defendant, intervenor, respondent or other adverse party, whether filing
separately or jointly, up to a maximum of$ 18,000 for all adverse parties. All payments must identify
on whose behalf the fee is submitted. Please submit payment to the attention ofthe Complex Litigation
Clerk located in the Civil Division at the Rene C. Davidson Courthouse, 1225 Fallon Street, Oakland,
CA 946 12. Please make check(s) payable to the Clerk of the Superior Court. Documents may
continue to be filed as allowed under Local Rule 1.9. Note that for those admitted pro hac vice, there is
also an annual fee. (Gov't Code section 70617.)
PROCEDURES
Calendar information, filings, and tentative rulings are available to the public at
http://www.alameda.courts.ca.gov/domainweb/. All counsel are expected to be familiar and to comply
\vith pertinent provisions ofthe Code of Civil Procedure, the California Rules of Court, the Alameda
County Superior Court Local Rules and the procedures outlined on the domain web page of the assigned
department.
SERVICE OF THIS ORDER


                                                  Order
Counsel for plaintiff(s) shall have a continuing obligation to serve a copy of this order on newly joined
parties defendant not listed on the proof of service of this order and file proof of service. Each party
defendant joining any third party cross-defendant shall have a continuing duty to serve a copy of this
order on newly joined cross-defendants and to file proof of service.


                                                             � 1- �
                                                                   .        Facrumle
                                                                                       /   ,   '�   1
       Dated: 04/28/2021
                                                                       Judge Winifred Y. Smith




                                               Order
MAY 1 8 2021
                       Superior Court of California, County of Alameda
                       Rene C. Davidson Alameda County Courthouse

                       Horowitz                                           No. RG21092756
                                       PlaintiH1/Petitioner( s)
                           vs.                                                  Minutes
                Sk west Airlines, INC.
                                   Defendant/Respondent( s)
                    Abbreviated Title

Department     21                               Honorable Winifred Y. Smith               , Judge


Cause called for: Complex Determination Hearing on June 02, 202 1 .

COMPLEX DETERMINATION

The Court designates this case as complex pursuant to Rule 3 .400 et seq. of the California Rules of
Court. Counsel are advised to be familiar ,vith the Alameda County Local Rules concerning complex
litigation, including Rule 3 .250 et seq. An order assigning the case to one of the three complex judges and
an initial case management order will be issued.
COMPLEX CASE FEES
Pursuant to Government Code section 706 16, any non-exempt party who has appeared in the action but
has not paid the complex case fee is required to pay the fee within ten days of the filing of this order. The
complex case fee is $ 1,000 for each plaintiff or group of plaintiffs appearing together and $ 1,000 PER
PARTY for each defendant, intervenor, respondent or other adverse party, whether filing separately or
jointly, up to a maximum of $ 18,000 for all adverse parties. All payments must identify on whose behalf
the fee is submitted. Please submit payment to the attention of the Complex Litigation Clerk located in the
Civil Division at the Rene C. Davidson Courthouse, 1225 Fallon Street, Oakland, CA 946 12. Please
make check(s) payable to the Clerk of the Superior Court. Documents may conti�ue to be filed as allowed
under Local Rule 1 .9. Note that for those admitted pro hac vice, there is also an annual fee. (Gov't Code
section 706 17.)
PROCEDURES
Calendar information, filings, and tentative rulings are available to the public at
http://www.alameda.courts.ca.gov/domainweb/. All counsel are expected to be familiar and to comply
with pertinent provisions of the Code of Civil Procedure, the California Rules of Court, the Alameda
County Superior Court Local Rules and the procedures outlined on the domain web page of the assigned
department.
SERVICE OF THIS ORDER
Counsel for plaintiff(s) shall have a continuing obligation to serve a copy of this order on ne,vly joined
parties defendant not listed on the proof of service of this order and file proof of service. Each party
defendant joining any third party cross-defendant shall have a continuing duty to serve a copy of this order
on newly joined cross-defendants and to file proof of service.




                                                     Minutes
                                                                                                    Ml4507630
Minutes of    06/02/202 1
Entered on    06/02/202 1

         Chad Finke Executive Officer / Clerk of the Superior Court

             By
                                                   Deputy Clerk




                                             Minutes
                                                                      Ml4507630
   Cohelan Khoury & Singer
   Attn: Geraci, Jeff
   605 C Street
   Suite 200
   San Diego, CA 92 1 0 1

                     Superior Court of California, County of Alameda
                      Rene C. Davidson Alameda County Courthouse

 Horowitz                                                                No. RG2 l092756
                                    Plaintiff/Petitioner( s)
                                                                                Order
                          VS.
                                                                  Complaint - Other Employment
 Skywest Airlines, INC.
                                Defendant/Respondent( s)
                   (Abbreviated Title)




The Complex Determination Hearing was set for hearing on 06/02/202 1 at 09:00 AM in Department 2 1
before the Honorable Winifred Y Smith. The Tentative Ruling was published and has not been
contested.
IT IS HEREBY ORDERED THAT:
The tentative ruling is affirmed as follows: COMPLEX DETERMINATION

The Court designates this case as complex pursuant to Rule 3 .400 et seq. of the California Rules of
Court. Counsel are advised to be familiar with the Alameda County Local Rules concerning complex
litigation, including Rule 3 .250 et seq. An order assigning the case to one of the three complex judges
and an initial case management order will be issued.
COMPLEX CASE FEES
Pursuant to Government Code section 706 16, any non-exempt party who has appeared in the action but
has not paid the complex case fee is required to pay the fee within ten days of the filing of this order.
The complex case fee is $ 1,000 for each plaintiff or group of plaintiffs appearing together and $ 1,000
PER PARTY for each defendant, intervenor, respondent or other adverse party, w·hether filing
separately or jointly, up to a maximum of $ 18,000 for all adverse parties. All payments must identify
on whose behalf the fee is submitted. Please submit payment to the attention of the Complex Litigation
Clerk located in the Civil Division at the Rene C. Davidson Courthouse, 1225 Fallon Street, Oakland,
CA 946 12. Please make check(s) payable to the Clerk of the Superior Court. Documents may
continue to be filed as allowed under Local Rule 1 . 9. Note that for those admitted pro hac vice, there is
also an annual fee. (Gov't Code section 706 17.)
PROCEDURES
Calendar information, filings, and tentative rulings are available to the public at
http://,vww.alameda.courts.ca.gov/domainweb/. All counsel are expected to be familiar and to comply
with pertinent provisions of the Code of Civil Procedure, the California Rules of Court, the Alameda
County Superior Court Local Rules and the procedures outlined on the domain web page of the assigned
department.
SERVICE OF THIS ORDER


                                                    Order
Counsel for plaintiff(s) shall have a continuing obligation to serve a copy of this order on newly joined
parties defendant not listed on the proof of service of this order and file proof of service. Each party
defendant joining any third party cross-defendant shall have a continuing duty to serve a copy of this
order on newly joined cross-defendants and to file proof of service.


                                                             �1- �
                                                                   .   .        Facsirrule
                                                                                             /   ,   } .1   1

       Dated: 06/02/202 1
                                                                           Judge Winifred Y. Smith




                                                Order
